EXHIBIT B

Case 5:20-cv-00189-KDB-DCK Document 1-2 Filed 12/01/20 Page 1 of 52
STATE OF NORTH CAROLINA, - IN THE GENERAL COURT OF JUSTICE
COUNTY OF WATAUGA ¢ | L. i D . SUPERIOR COURT DIVISION

0 DCT 2b A yo FILENO. 20CVs 973
TOWN OF BOONE, a North Carolina

municipal corporation, WwW ATalir Aedes §,,
« rf fang : ‘

Plaintiff, BY. \*
i VERIFIED COMPLAINT
VS.

THE TRAVELERS INDEMNITY
COMPANY, a Connecticut corporation,

i

Defendant.

 

Plaintiff Town of Boone brings this action to establish coverage under an insurance contract
}

issued by Defendant insurance company. Plaintiff, complaining of Defendant, alleges and says:

The Parties

1. Defendant. The: Travélers Indemnity Company is.a Connecticut corporation duly

registered: and licensed to-do business in the State of North Carolina.
|

2. Plaintiff Town of Boone is a municipal.corporation duly organized under the laws

of North-Carolina. The Town is located'in Watauga County, North Carolina.

Ki Fhe Boone Town Council has duly authorized this legal action.
The Insurance Policy
4. Plaintiff maintained commercial insurance through Defendant, including General

Liability/Professional Liability coverage (hereinafter, “the Policy”), from. July 1, 2016 through
June 30,2019.

5. The Policy issued to Plaintiff by Defendant included Public Entity Management
Liability Coverage (“PEML”) on a claims-made basis. The limits of insurance were $1 million

each wrongful act limit and $3 million aggregate.

1
Case 5:20-cv-00189-KDB-DCK Document 1-2 Filed 12/01/20 Page 2 of 52
6. A true and correct copy of the Public Entity Management Liability Coverage

Declarations-and Coverage Form issued for Policy year July 1,.2017- June 30,.2018 is attached. as

»

Exhibit A.
| 7. The PEML policy conditions and language were unchanged for each of the policy
years that are or could be.relevant to this lawsuit.
8. The insuring agreement of the PEML coverage provides.in relevant part as follows:
1. Insuring Agreement |

a. We will.pay those sums that the insured becomes legally-obligated to pay
as damages because of loss to which this insurance applies. We will have
the right and duty to defend the insured against any claim or "suit"
seeking those damages. However, we will have no duty to defend the
insured against any claim or "suit" seeking damages because of loss to

which this insurance does not-apply.
** * x |

b. This insurance applies to loss only if:

(1) The loss is caused by a "wrongful act" committed while conducting
duties by or on behalf of you.or "your boards";

(2) The “wrongful act" is committed in the "coverage.territory";

(3) The “wrongful act" was:not committed before the Retroactive Date
shown in. the Declarations of this Coverage Part or after the end of
the policy period; and

(4) A claim or "suit” by a person or organization that secks damages
because of the loss is. first made or brought against any insured, in
accordance. with Paragraph c. below, during the policy period or
any Extended Reporting Period we provide under Section VI - Ex-
tended Reporting Periods.

9. “Wrongful act” is defined to mean “any act, error or omission.”
10. The “Retroactive.Date” of the Policy is July 1, 2005.
11. The claims and suits at issue in.this Complaint were made or brought against the

Town during the policy periods or during the Extended Reporting Periods.

2
Case 5:20-cv-00189-KDB-DCK Document 1-2 Filed 12/01/20 Page 3 of 52
The Losses Incurred by the Town

12. For decades, the Town of Boone has operated a water/sewer utility as authorized
under state law.

13. Also for decades (since at least approximately 1987), the Town imposed so-called
“availability fees” upon development that placed new demand upon the Town’s water/sewer
system. A true:and correct copy of the ordinarice:section imposing these fees-and effective during
the period of time relevant to this Complaint, Town Code § 50-113, is attached as Exhibit B.

14. As déscribed in Town Code § 50-113, availability fees were imposed on grounds
that “customers who create additional demands for water and/or sewer service.should fund the cost
of constructing additional plant capacity required to meet these demands.” Exhibit B, § 50-113¢A).

15.  Actordingly,. availability fees were imposed on all new development and expansion
of existing development that placed new or additional demand upon the Town’s water/sewer
system. Exhibit B, § 50-113 (B).

16. All collected availability fees were required to be deposited to the Town’s Water
Capital Reserve Fund.and “earmarked for the construction of additional system capacity.” Exhibit
B, § 50-113(E). |

17. Collected availability fees were in fact used to pay for ordinary capital
improvement projects to the water/sewer system and, in addition, for a new water intake facility
and substantial water treatment facility upgrades that were completed by the Town in 2018 at a
cost-of approximately $42 million dollars.

18. | The Town imposed the pyalanilty fees on the.belief that they were fully authorized
and lawful under. North Carolina law. Also called “impact fees” or “capacity fees;” such fees were

imposed for decades not only by the Town of Boone bit by many other municipal water utilities

throughout North Carolina.

3
Case 5:20-cv-00189-KDB-DCK Document1-2 Filed 12/01/20 Page 4 of 52
19. State law was understood to authorize Such capacity fees, and legal commentators
had pronounced or assumed their lawfulness.

20. Indeed, in a decision issued on August 4, 2015, the North Carolina Court of
Appeals:upheld the:validity ofthe fees ia the face of a.challenge.brought:by developers against the
Town of Carthage. Quality Built Homes Inc. v. Town of Carthage, 776 S.E.2d 897 (N.C. Ct. App.
2015).

21. On further appeal, however, the North Carolina Supreme Court issued a decision
on August 19, 2016-hélding that.such fees (which it termed “impact fees”) were unlawful. Quality
Built Homes Inc. v. Town of Carthage, 369 N.C. 15, 789 $.E:2d 454 (2016).

22. After the Supreme Courtiissued its 2016 decision, there was further litigation as to
whether the defendant municipality could assert an estoppel defense against the developer
claimants based -on acceptance of benefits and whether a ten-, three-, or one-year statute of
limitations was applicable. Upon its further consideration of the case, the. North Carolina Court of
Appeals found that a 10-year ‘statue of limitations applied and that the estoppel defense did not
apply. Quality Built Homes, Inc. v. Town of Carthage, 795 S.E.2d 436 (N.C. Ct. App., Dec. 30,
2016). That decision.also was appealed to the Supfeme Court.

23. In February 2018, three lawsuits were filed against the Town alleging that
availability fees previously assessed under ‘the Ordinance were unlawful and asserting claims for
the amounts paid by the plaintiff-developers. These lawsuits were materially identical. except as
to-the dates-of-the availability fee payments at.issue and the amount of damages claimed. A true
and correct copy of one of the. lawsuits is attached hereto as Exhibit C.

24. The Town presented these claims to Defendant for coverage. Defendant initially

provided a defense of the lawsuits with a reservation of rights.

4
Case 5:20-cv-00189-KDB-DCK Document 1-2 Filed 12/01/20 Page 5 of 52
25. Defendant’s initial reservation of rights letter, dated April 9, 2018, is attached. as

| .
Exhibit D. This reservation of rights letter did not deny. that the-claims at issue came within the
PEML’s basic Insurance Agreement as to coverage, but did suggest that various exclusions to

coverage might apply.

26. The Town (through the Town Attorney) objected to Defendant’s reservation of
rights by correspondence dated April 18, 2018. A true and correct copy of the aforesaid
correspondence is attached hereto as Exhibit E.

27. On May 11, 2018, the North Carolina Supreme Court issued a décision precluding:
use of an estoppel defense and applying a three-year statute of limitations. Quality Built Homes
Inc. v. Town of Carthage, 371 N.C. 60, 813 S.E.2d 218 (2018). This decision-:meant that many.of
the claims that had been asserted against the Town were time-barred, but a number remained.

28.  On/July 5, 2018, the Town sent a letter notifying Defendant that the Town intended
to settle the cases that were not time-barred per the recommendation of counsel retained by.
Defendant to represent the Town. In this letter, the Town noted that the potential settlements raised
the issue of the Defendant’s duty to indemnify the Town for its (imminent) losses. The Town
asserted that the losses were covered and argued against the applicability of the possible exclusions:
previously cited by Defendant. A true and correct:copy of the aforesaid correspondence is attached
hereto as Exhibit F.

29. On July 24, 2018, Defendant sent-the Town a letter addressing the 'Town’s July 5
letter and purporting to “amend” its prior reservation of rights letter. A true and correct copy of
the aforesaid correspondence is attached hereto.as Exhibit G.

30.  Inits July 24, 2018 letter, Defendant denied a duty ‘to indemnify, claiming for the

first time that the losses suffered by the Town were not covered because the claimants sought

“equitable relief” —i.e., “restitution” — which supposedly did not constitute “damages.”

5
Case 5:20-cv-00189-KDB-DCK Document 1-2 Filed 12/01/20 Page 6 of 52
31. OnAugust 2, 2018, the Town notified Defendant that it was discussing a settlement
of the three filed claims. Thessettlement terms would be payment in full plus 6% interest. A true
and correct copy of the aforesaid correspondencé is attached hereto as Exhibit H.

32. Defendant did not respond to the Town’s August 2, 2018 notification of intended
settlement.

33. On August 30, 2018, the Town notified Defendant that it intended to settle all
timely claims asserted against it, including one of the three lawsuits that had been filed as well as
several other claims that had been asserted informally. The Town detailed these claims on a
spreadsheet and stated “[W]e hereby give notice to Travelers that the Town will be settling these
claims on the terms just stated, while reserving all rights as to coverage under the Traveler’s
policies.” A true and correct.copy: of the:aforesaid correspondence is attached hereto.as Exhibit I.

34. Defendant did not reply to the Town’s aforesaid August 30, 2018 correspondence.

35. On August 31, 2018, Defendant issued a “Closing Notice” to the Town. A true and
correct copy of the aforesaid notice is attached as Exhibit J. No other notice of withdrawal or
denial of coverage was provided.

36. The Town.subsequently settled timely claims for availability fees paid prior to the
issuance of the Supreme Court’s Carthage case for the full amounts claimed, plus interest, being
a total of $115,476.46.

37. | The North Carolina.General Assembly evidently. did not agree— at least as a matter
of policy — with the result of the Supreme:Court’s Town of Carthage decision. In July 2017, the
General Assembly enacted a new law specifically authorizing municipalities to impose capacity
fees (referred to as “system development fees” in the new legislation) for water/sewer service.

Pursuant to this law, Session Law 2017-138 (H.B. 436), codified as N.C. General Statutes Chapter

162A,.Article:8, the Town of Boone enacted a new provision imposing system development fees

6
Case 5:20-cv-00189-KDB-DCK Document 1-2 Filed 12/01/20 Page 7 of 52
in June 2018. The new capacity fees ‘applied to any new or additional demand-resulting: from
development taking place after August 23, 2017.

38. The outcome of the Town. of Carthage case and the new system development fee
regime authorized by the General Assembly was, in essence, that developers who were. assessed
availability (impact) fees and completed construction in the period of 2014 — 2016 enjoyed a
windfall: the impact fees they had paid were returned to them, they were not subject to the new
system development fees, and thus they never had to pay their fair share for the Town’s
infrastructure costs. Developers who developed projects before that 2014-2016 period and those

1

completing development afterwards were, on the other hand,. subject to either the prior-availability
fees or the new system development: fees and thereby paid their fair share of the Town’s
water/system infrastructure cost.

39. By the same token, Town of Boone utility rate payers were effectively stuck with
paying the freight for those developers who were able to avoid paying any water/sewer capacity
fee for their developments: Those developers enjoyed ‘water/sewer infrastructure without ever

having to pay their fair share of the costs-of the infrastructure. The burden would fall instead on

all the other water/sewer ratepayers.

The. Town’s Losses are Insured Losses under the Policy
40. Under the Public Entity Management Liability coverage part (“PEML”), the Policy
issued by Defendant to the Town provided coverage for loss “‘caused by a ‘wrongful act’
committed while conducting duties by or on behalf of you [the Town] or ‘your boards.”
“Wrongful act” is defined in the PEML as “any act, error or omission.”
41. The losses suffered by the Town as described herein meet all the.reqiirements:set

forth at Section I.1. (‘Insuring Agreeineiit”) of the PEML part of the Policy. Accordingly, there

is coverage for the aforesaid losses.

7
Case 5:20-cv-00189-KDB-DCK Document 1-2 Filed 12/01/20 Page 8 of 52
42. None of the exclusions set’forth at Section 1.2. of the PEML are applicable to the
Town’s losses as described herein.
43. Accordingly, the Town is entitled to indemnification from Defendant for its losses,

being approximately $ $115,476.46, plus attorney’s fees incurred to achieve the settlements.

CLAIMS and REQUESTS FOR RELIEF

‘44. Defendant has breached its contiact of insurance with Plaintiff Town of Boone by
failing and refusing to indemnify the Town for its losses as described herein.

45. Plaintiff Town of Boone.is entitled to and prays for a judgment against Defendant
for breach of contract and for indemnification under the Policy for the Town’s.losses as described
herein, in an amount to be determined at-trial of this matter.

WHEREFORE, Plaintiff Town: of Boone prays:

(i) That the Court declare that Plaintiff is entitled to insurance coverage as requested herein,

(ii) That'the Court enter judgment in favor of Plaintiff and against Defendant for such amount
as will be determined at trial of this matter, together with pre- and post-judgment interest;

(iii) That the Court order Defendant to pay the costs of this action; and

(iv) That.the Court.order such other and further relief to Plaintiff as it deems just and proper.
THIS the 22” day of October, 2026.

MEADE LAW, PLLC

» AMfe_§—

Allison M. Meade
State Bar No. 34392
MEADE LAW, PLLC
PO Box 292

Boone, NE 28607
(828) 865-5555 (main)

ameade@meade-law:com

8
Case 5:20-cv-00189-KDB-DCK Document 1-2 Filed 12/01/20 Page 9 of 52
STATE OF NORTH CAROLINA

COUNTY OF WATAUGA

VERIFICATION
I, John Ward, being first duly sworn, depsie and say as follows:

I am the Town Manager of the Town of Boone:and am duly authofized to-make this
Verification. I have read the allegations set forth in the foregoing Verified Complaint, and the
allegations contained therein are true and accurate of my own knowledge, except as to matters
stated on information and belief and as to those matters, I believe them to be true.

: | 1) a
IKE wt.

John A. Ward Il

 

Sworn to and subscribed before me this EHR. day of October, 2020.

|

 

D Nicole Harmon :
NOTARY PUBLIC YVU OL Na RMN oy
Watauga County, NC » Notary: Public

My Commission Expires February 08, 2021 My commission expires: IT"

 

 

 

Case 5:20-cv-00189-KDB-DCK Document 1-2 Filed 12/01/20 Page 10 of 52
 

ooo D559

ce:

OOO T: O01

o1[:-

12621 *M:

rd
9S
©
&
ct
-
wn
”
n
°
3
o
a
*

 

TRAVELERS | One Tower Square, Hartford, Connecticut 06183
PUBLIC ENTITY MANAGEMENT LIABILITY POLICY NO: 2LP-15T47606-17-P8
COVERAGE PART DECLARATIONS ISSUE DATE: 07/21/17

THIS COVERAGE IS PROVIDED ON A CLAINIS-MADE BASIS

INSURING COMPANY: THE TRAVELERS INDEMNITY COMPANY

POLICY PERIDD:. From 07/01/17 to 07/01/18. 12:01 A.M. Standard Time at your mailing
address shown in the Common Policy! Declarations:

The Public Entity Management Llabitity Coverage Part consists of these Declarations and. the
Coverage Form shown below.

1. COVERAGE AND LIMITS OF INSURANCE:
PUBLIC ENTITY (ASIAGEMENT LIABILITY COVERAGE FORM LIMITS OF INSURANCE

Aggregate Limit $3,000,000
Each Wrongful Act Limit . $1,000,000
2. RETROACTIVE DATE: 07/01/2005
3. DEDUCTIBLE:

Each Wrongful Act Deductible $10,000

4. NUMIBERS OF FORMS, SCHEDULES AND ENDORSEMENTS FORMING THIS COVERAGE PART ARE
ATTACHED AS A SEPARATE LISTING. ,

SEE IL T8 01

EXHIBIT

 

Case 5:20-cv-00189-KDB-DCK ; Document 1-2 Filed 12/01/20 Page 11 of 52

 
ooo D559

ce:

001

42639 %*M: O11: OOOT:

* 20002 15747606

a

Various provisions in this policy restrict
coverage. Read the entire policy carefully to
determine rights, dutles and what is and is
not covered.

Throughout this policy the words “you” and
"your" refer to the Named Insured shown in
the Gommon Policy Declarations, and any
other person or organization qualifying, as a
Named Insured under this policy. The words

"we", “us” and “our” refer to the company”

providing this insurance.

The word “insured” means any person or
organization quallfying as such under Sec-
tion tl - Who Is An Insured.

The words “policy period” mean the Policy
Parlod shown in the Declarations of this
Coverage Part.

Other words and phrases that appear in,

quotation marks have special enéaning.! Refer
to Section Vil - Definitions.

SECTION | —- PUBLIC ENTITY MANAGEMENT
LIABILITY COVERAGE

1. insuring Agreement

a We will pay those sums that the in-
sured becomes legally obligated to
pay as damages because of loss to
which this insurance applies. We will
have the right and duty to defend the
Insured against any claim or “suit”
seeking those damagas. However,
we will have no duty to defend. the
insured against any clalm or "suit"
seaking damages because of loss to
which thls Insurance does not apply.
We may, at our discretion. Investl-
gate any “wrongful act” or claim and
settle any claim or "suit". But:

(1) The amount we will pay for dam-
ages is limited as described in
Section Ill - Limits Of Insurance;
and

(2) Our right and duty to defend ends
when we have used up the appil-

cabie mit of insurance in the
payment of judgments or settle-
ments.

We will have no other obligation or
liability to pay sums or perform acts

PR Tt 06 02.0

9
includes copyrighted material of Insurance Services

PUBLIC ENTITY MANAGEMENT LIABILITY

PUBLIC ENTITY MANAGEMENT LIABILITY
COVERAGE FORM

THIS INSURANCE PROVIDES CLAIMS-MADE COVERAGE.
PLEASE READ) THE ENTIRE FORM CAREFULLY.

© 2009 The Travelers Egemnity Gompany

or services uniess explicitly provided
for under Supplementary Payments.

This insurance applies to loss only
if:

(1} The loss is caused by a “wrong-
ful act” committed while conduct-
Ing duties by or on behalf of you
or "your boards”;

(2) The “wrongful act” Is committed
in the “coverage territory”;

(3) The “wrongful act” was not
committed before the Retroactive
Date shown in the Declarations of
this Coverage Part or after the
end of the policy period; and

(8) A claim or “sult” by a person or
organization that seeks damages
because of the loss is first made
or brought against any Insured, in
accordance with Paragraph c. be-
fow, during the policy period or
any Extended Reporting Period we
provide under Saction WI - Ex-
tended Reporting Periods.

A claim or “sult” by a person or or-
ganization that seeks damages will
be deemed to have been first made
or brought against any insured at the
earlier of the following times:

(1) When we or any “described au-
thorized parson” first receives
writtan notice of such claim or
“sult”, whichever is first; or

(2) When we first receive written no-
tice from any insured of a spe-
cific “wrongful act” that caused
the loss which resulted in such
claim or “suit”.

All claims or “suits” that seek dam-
ages because of loss caused by the
same “wrongful act” or “related
wrongful acts” will be deemed to
have been first made or brought
against any insured at the time the
first of those claims or “suits” is
ie. puede or brought against any iIn-
sured,

A claim or “suit” by a person or or-
ganization that seeks damages will

Page 1 of 13
fice, Inc. with its permission.

Case 5:20-cv-00189-KDB-DCK Document 1-2 Filed 12/01/20 Page 12 of 52

 
2. Exclusions
This insurance does not apply to:
a. Boards,

Page 2 of 13
Inctudes copyrighted material of Insurance Services

Case 5:20-cv-00189-KDB-DCK Document 1-2 Filed 12/01/20 Page 13 of 52

PUBLIC ENTITY MANAGEMENT LIABILITY

be deemed to have heen first made
or brought at tha time we receive
written notice fram any insured of a
specific “wrongful act” only if that
notice contains all of the following
information: t

(1) How, when and where the “wrong-
ful act” was committed; ,

(2) The names and addresses of any
persons or organizations sustain-
ng loss, and the names and ad-
dresses of any witnesses; .

(3} The nature and location of any
loss caused by the “wrongful
act”; and

(4) The names and addresses of each
insured that committed the
“wrongful act”.

Notice to us. that:

(1) All or part of one or .more of
any insured’s acts or omissions
may In the future be discovered
to be a “wrongful act”; or .

(2) Any insured may in the future re-
ceive written notice of a “wrong-
fut act”, claim or “suit";

is not notice of a specific "wrongfu!
act”, '

If no Retroactive Date Is shown in
the Declarations of this Coverage
Part, the Retroactive Date will be
deemed to be the first day ‘of the
policy period.

Each “wrongful act” In a serles of
“related wrongful acts” will be
deemed to have been committed on
the date the first “wrongful act” In
‘that serlas. is committed.

Commissions,
Units Or Departments

Loss arising out of any activities or
operations of the following boards,
commissions, or governmental units
or departments:

(1) Airports;
(2) Electric or gas utilities;

(3) Health care facilities, including
clinics, hospitals, nursing homes,
rehabilitation facilities oar blood
banks;

(4) Housing authorities;
(5) Port authorities; '

Gr Governmental

1

© 2009 The Travelers Ceeunivecontay,

(6) Schools or schoo! districts; or
(7) Transit authorities.
Breach. Of Contract

Loss arising out of a breach of con-
tract,

This exclusion does not apply to Joss
arising out of the breach of a mutual
aid agreement.

Claims Or Suits By Insureds Against in-
sureds

Loss for which a clalm is made or
"sult” is brought by or on behalf of
any current or former insured against
any current or former insured.

Complaint Or Enforcement Action

Loss arising out of any complaint,
enforcement action, claim or “suit”
brought by or on behalf of any fed-
eral, state or local governmental
regulatory or enforcement agency
against any Insured.

Contractual Liability

Loss for which the insured is obli-
gated to pay damages by reason of
the assumption of liability in a con-
tract or agreement.

This exclusion does not apply to loss
for which the insured would have li-
ability for damages without the con-
tract or agreement,

Criminal, Dishonest, Fraudulent, Or Mali-
clous Wrongful Acts Or Knowing Viola~
tions Of Rights Or Laws

Loss arising out of any criminal, dis-
honest, fraudulent, or malicious
"wrongful act”, or any knowing viola-
tion of rights or laws, committed:

(1) By the insured; or

(2} With the consent or knowledge of
the insured.

This exclusion does not apply to our
duty to defend that Insured until it
has been determined or admitted in a
legal proceeding that such “wrongful
act” or knowing violation was com-
mitted:

(1) By that insured; or

{2) With the consent or knowledge of
that insured.

Debt Financing

Loss arising out of any type of debt
financing Issued by you or on your
‘behalf, Including bonds, debentures,
guarantess of debt or notes.

PR T1 06 02 09
fice, inc. with its permission.
ooo 0559

PUBLIC ENTITY MANAGEMENT LIABILITY

3

° h.. Employee Benefit Plans m. Intellectual Property
Loss arising out of the administration Loss arising out of any actual or al-
of, the conduct of any fiduciary duty leged infringement or violation of
for, or the performance of or failure any of the following rights or laws:

3 to perform any act or obligation re- (1) Copyright;

000 T:

lated to any actual or proposed:,
(1) Benefit plan or trust;

{2} Stock option, stock subscription
or stock ownership plan; or

(2) Patent;
(3) Trade dress:
(4) Trade name;

= (3} Compensation plan; (5) Trade secret;

operated by you or on your behalf {6) Trademark: or
= for the benefit of any current, former .
* or prospective “amployee” or "inde- (7) Other intellectual property rights
5 pendent contractor”. or laws.
q Employment—Related Practices. Investments

“Employment loss” ‘to: | Loss arising out of the purchase,
© . ao! sale, issuance or distribution of, or
9 (1) A person arising out of a “wrong- offer to purchase or sell, any debt or
5 ful employment practice offense”; equity securities orf other invest-
in or ments.
a (2) The spouse, child, parent, brottier Known Wrongful Acts
° or sister of that person as a con- és
Sequence (gf oss deceribed th eee ag any pat of ala
7 P b '
7 aragraph (1) above. wrongful acts”, that any “described

 

This exclusion applies:

(1) Whether the insured may be held
{jable as an employer or in any
other capacity; and

(2} Whether the insured may have. any

authorized person” knew about before
the first date we or any of our af-
fillated insurance companies have
continuously provided this or similar
coverage to you.

A “described authorized person” will
Seat: eammeone: alen apo" wae be desmed to know about a "wrong-
pay anaaee because of the: loss. ful act” at the earliest time when
. such “described authorized person”:

== injunctive Rellef (1) Reports all, or any part, of the
== Any loss, cost or expense arising out "wrongful act” to us or any pro-
| or. complying with any injunctive or vider of other Insurance;

other non-monetary rellef or any .
seamen agreement to provide such rellef.. (2) Recelves a written or verbal de
= mand or claim for camege” be-
| injury Or Damage | cause of the “wrongful act”; or
“Bodily Injury”, “property damage”, (3) Becomes aware by any other
S—_ “we oa te
: personal injury” or “advertising in- means that al!, or any part, of tha

jury”. “wrongful act” has been commit-

ted.

 

Insurance

Loss arising out of the failure to ob-
tain or maintain any type or amount
of insurance, including any type of
bond, self-insurance method or pro-
gram, or any similar risk transfer or
risk management method.

Law Enforcement Activities Or Operations

Loss arising out of “law enforcement
activities or operations”.

This exclusion does not apply to
harm to any of your current or for-
mer “Independent contractors” in
connection with their “independent
contractor” status, ,

Multiplied Damages

The portion of any multiplied damage
award that exceeds the amount multi-
plied.

PR T1 06 02 09 @ 2009: The Travelers Indemnity Company Page 3 of 13
inclu udes C sopyri ted material of Insurance Services Office, Inc. Y with its permission.
Case 5:20-cv-O0189-KDB-DCK Document 1-2 Filed 12/01/20 Page 14 of 52

 
Page 4 of 13

}

PUBLIC ENTITY MANAGEMENT LIABILITY

P. Featwverk And Information Security Liabil-

Loss. arising out of a "network and
Information security wrongful act”.

s. Muclear Energy

Loss arising out of the “hazardous
properties” of “nuclear material”.

t Pollution

Loss arising out of the actual, al-
leged or threatened discharge, disper-
sal, seepage, migration, release or
escape of "pollutants”. ;

u. Pollution—Related {

Any loss, cost or expense arising out
of any:

(1) Request, demand, order, or statu-

tory or regulatory requirement
that any Insured or others test
for, monitor, clean up, remove,

contain, treat, detoxify or neutral-
ize, Or in any way respond to, or
assess the effects of, "pollut-
ants”; of i

(2) Claim or “suit” by or on. bahalf
of a governmental authority be-
cause of testing for, monitoring,
cleaning up, removing, containing,
treating, detoxifying or neutrallz-
ing, or In any way responding to,
or assessing the effects of, “pol-
lutants”,

v. Professional Health Care Services |
Loss arising out of providing or fail-

ing to provide “professional health
care services”.

w. Sexual Harassment
Loss arising out of any:
(1) Unwelcome sexual advance;
(2) Request for any sexual favor; or

(3) Other verbal, visual or physical
conduct of 4a sexual nature,

x. Strikes, Riots, Demonstrations Or Civil
Commotions

Loss arising out of any strike, rlot,
protest, demonstration, lock-out or
civil commotion. 1

‘» y. Taking Of Private Property For. Public
Use Or Benefit

Loss arising out of the taking or con-
trolling of private property for public
use or benefit, including the diminu-
tion in value of such property, by
condemnation, Inverse condemnation,
adverse possession,

'

dedication by

adverse use or any other method or
proceeding.

2. Taxes

Loss arising out of the improper ad-
ministration or collection of taxes, or
joss that reflects any tax obligation.

aa, Unlawful Personal Gains

Loss arising out of-any Insured’s per-
sonal profit, advantage or compensa-
tlon to which that Insured is not le-
gally entitled,

bb: Workers' Compensation And Similar Laws

Any obligation of the insured under a
workers’ compensation, disability
benefits or unemployment compensa-
tion law or any similar law.

SUPPLEWIENTARY PAYIMENTS

We will pay, with respect to any claim we
are investigating, any claim or “suit” we

settle or any claim or
. jnsured we are defending:

1,
2.

® 2009 The Travelers [ndemnit
Includas copyrighted material of Insurance Services

“sult” against an

All expenses we incur.

The cost of bonds to release attach-
ments, but only for bond amounts within
the applicable limit of Insurance. We will
not be the principal under these bonds,
and we do not have to furnish these
bonds.

All reasonable expenses Incurred at our
request by the insured who Is an indi-
vidual to assist us In the investigation
or defense of the claim or “suit”, in-
cluding actual joss of sarnings of up to
$500 a day by that individual because of
time off from work.

AH costs taxed against the insured in
the "sult", but only for that part of the
judgment we pay.

Prejudgment interest awarded against the
insured on that part of the judgment we
pay. If we make an offer to pay the ap-
plicable limit of insurance, we will not
pay any prejudgment interest based on
that period of time after the offer.

All interest on the full amount of any
judgment that accrues after entry of the
judgment and before we have paid, of-
fered to pay or deposited in court the
part of the Judgment that is within the
applicable limit of insurance. If we do
not pay part of the judgment for any
reason other than It Is more than the
applicable limit of insurance, we will not
pay any interest that accrues on that
portion of the judgment.

Company PR Tt 06 02 09
ffice, Inc. with its permission.

Case 5:20-cv-00189-KDB-DCK Document 1-2 Filed 12/01/20 Page 15 of 52
000 DSSS

cc:

001

Q00 T:

12643 *M: O1T:

o
2
o
ft
t+
Hd
w
N
°
4
o
N
*

 

 

i

NH

 

7. The cost of any required appeal, bond
for any judgment that we appeal, but
only for bond amounts for that part of
the judgment that Is for damages to
which this insurance applies and which
are within the applicable limit of ' insur-
ance. We will pay, or reimburse the in-
sured for, the cost of a higher appeal
bond amount if we are required to do
so under the law that applies. We will
not be the principal under any appeal
bond, and we do not have to furnish
any appeal bond.

These: payments will not reduce the ‘Ilmits
of insurance. |

Our duty to make such payments ends when
we have used up the applicable Iimit of
insurance In the payment of judgments or
settlaments.

SECTION It - WHO IS AN INSURED

4. If you are designated in the Comimon
Policy Declarations as a public entity,
you are an Insured, "Your boards” are
also insureds. Your lawfully elected or
appointed officials, “executive officers”
or directors are also insureds, but only
with respect to their duties as your
elected or appointed officials, “executive
officers” or directors.

2. Each of the following Is aiso an Insured:

a Your “volunteer workers”, but’ only
while performing dutles related to
the conduct of your business, and
your “employees”, but only for acts
within the scope of thelr employment

by ‘you or while performing ‘duties.

ralated to the conduct of your, busi-
ness. '

b. Members of "your boards”, but only

‘for the conduct of their duties for
you or for “your boards”. "“Employ-
ees” of “your boards” are also in-
sureds, but only for work done.
within. the scope of thelr employment
by “your boards”, or thelr perform-
ance of duties related to the conduct.
of the operations of “your boards”.

¢. Any legal representative of an in-
sured that has died, or become men-
tally incompetent, Insolvent or bank-
rupt, but only with respect to ‘duties
as such. That representative will have
all the rights and duties of such in-
sured under this Coverage Part. ,

3. Any of your lawfully elected or ap-
pointed officials, “executive officers”,
directors or “employees”, or any mem-
bers of “your boards”, appointed at your
request to serve with an outside tax ex-

PR T1 06 02 09
Case 5:20-cv-

© 2009 The Travelers Indemnit
Includes copyrl hted material of Insurance Services CO
OT89-KDB-DCK Document 1-2 Filed 12/01/20 Page 16 of 52

PUBLIC ENTITY MANAGEMENT LIABILITY

empt antity will be deemed to be acting
within the scope of their duties for you.

SECTION Il} — LIMITS OF INSURANCE

1. The Limits of Insurance shown in the
Declarations of this Coverage Part and
the rules below fix the most we will
pay regardless of the number of:

@ insureds;
b. Claims made or “suits” brought; or

e. Persons or organizations making
‘claims or bringing “suits”.

The limits of Insurance will not be re-
duced by the payment of the epplicable
deductible amount.

2. The Aggregate Limit is the most we will
pay for the sum of all damages for the
combined: total of all claims or “suits”
for loss.

If no amount is shown for the Aggre-
gate Limit in the Declarations of this
Coverage Part, the Aggregate Limit will
be the higher of the Each Wrongful Act
Limit or $100,000.

3. Subject to Paragraph 2. above, the Each
Wrongful Act Limit is the most we will
pay for the sum of all damages for all
claims or “suits” for loss caused by the
same “wrongful act” or “related wrong-
ful acts”.

The limits of insurance of this Coverage
Part apply separately to each consecutive
annual period and to any remaining period
of less than 12 months, starting with the
beginning of the policy period, unless the
policy period Is extended after. issuance for
an additional period of lass than 12 months.
In that case, the additional period will be
deemed to be part of the last preceding
annual or remaining psriod for the purposes
of determining the iimits of insurance.

SECTION IV - DEDUCTIBLE

1. The Each Wrongful Act Deductibie shown
in the Declarations of this Coverage Part
and the rules below fix the amount of
damages and “defense expenses” in-
curred by, or on behalf of, you or any
insured that you will be responsible for
paying, regardless of the number of:

a. insureds;
h. Claims made. or “suits” brought; or

t. Persons or organizations making
claims or bringing “suits”.

The Each Wrongful Act Deductible does
not apply to payments we make under

Company Page 5 of 13
ffice, Inc. with its permission.

 
PUBLIC ENTITY MANAGEMENT LIABILITY

The Each Wrongful Act Deductible ap- (1) How, when and where the “wrong-
plies to all Gonads and “defense ex- ful act” was committed;
penses” for all claims or “sults” for
joss caused by the same “wrongful act” (2) The names and addresses of any
or "related Wrongful acts” ' persons or organizations sustain-
‘ ; ing loss, and the names and ad-
3. The applicable limits of insurance will dresses of any witnesses;
not be reduced by the amount of any
damages or "defense expenses” within (3) ine nature and location of any
the deductible amount. vet” ha yee
act”;
4. weh tence tee policy, Including those (4) The names and addresses of each
. insured that committed the
a Our right and duty with respect to “wrongful act”.
the ‘defense of claims or “sults”; and b. If a claim or “sult” is made or
b Your duties in the event of a brought against any insured, - you
“wrongful act”, claim or “suit”; must:
apply irrespective of the application of (1) Immediately record the specifics
the deductible amount. of the claim or “suit” and the
5. If we settle a claim or “suit” for dam- date recelved; and
age) a pay a ae for ieee (2) Notify us as soon as practicable.
awarded in a “suit”, that are subject to ;
a deductible, we may pay any part or all a Te tee or it a wen euit”
of the deductible amount. You will ae e A ad ‘Geeeticeie aim
promptly reimburse us for such part of a5 sSen 38 BF :
the deductible amount as we have ‘paid. ‘c. You and any other involved insured
6. if we pay “defense expenses” that are mS
subject to a deductible, ou will (1) Immediately send us coples of
promptly reimburse us for such part of any demands, notices, summonses
the deductible amount as we have paid. or legal papers received in con-
7, If you do not reimburse us for a de- nection with the claim or “suit’;
ductible amount that applies to damages {2) Authorize us to obtain records
or ene expanses t and we are and other information;
awards the eductible amount we
sought, or any part of that amount, in {3} Cooperate with us In the Investi-
any legal proceeding against you, you gation or settlement of the claim
agree to pay us the amount of ‘the or defense against the claim or
award and the following: sult”; and
" on {4) Assist us, upon our request, in
a Ao deductible recovery expenses 7 the enforcement of any jight
. against any person or organization
b. Interest, from the data of our notice which may be lIlable to the In-
of payment to you, on the deductible surad because of loss to which
amount awarded to us. thts insurance may also apply.
SECTION V — PUBLIC ENTITY MANAGENMENT d. No insured will, except at that in-
LIABILITY COMDITIONS sured’s own cost, pelea maka a
$ payment, assume any oO gation, or
1. Bankruptcy incur any expense without our con-
Beneran ey psd insolvency of the insured sent.
or of the insured’s estate wili not re- s:
@ The following provision applies to
Coverage lea obligations under thls Paragraph a. above, but only for the
3 purposes of the insurance provided
2. Duties In The Event Of A Wrongful Act, under this Coverage Part to you or
Claim Or Suit any insured tisted In Paragraph 1. or
a. You must see to it that we are noti- 2. of Section il - Who Is An Insured:
flad as soon as practicable of a Notice to us of such “wrongful act”
“wrongful act” which may result in a must be given as soon as practicable
only after the "wrongful act” is
Page 6 of 13 ® 2009 The Travelers Indemnity Company PR T1 06 02:09

Supplementary Payments, other than “de-
fense expenses”.

Includes copyrighted material of Insurance Services

claim. To the extent possible, notice
should include:

ffice, Inc. ‘with its permission,

Case 5:20-cv-00189-KDB-DCK Document 1-2 Filed 12/01/20 Page 17 of 52
ooo D55S

cc:

oot

000 T:

12645 *M: OTT;

0
i>
“tT
-
ln
=
nN
°
9
a
a“
*-

 

PR Ti 06 02 05
Includes copyrighted material of Insurance Services
V-00 0189-KDB-DCK Document 1-2 Filed 12/01/20 Page 18 of 52

|

known by you or any “dascribed au-

thorized person”,

3. Legal Action Against Us

No person or organization has a: right
under this Coverage Part:

a To joln us as a party or otherwise
bring us Into a “suit” asking for
damages from an insured; or

b. To sue us on this Coverage Part
unless ali of its terms have been
fully complied with.

A person or organization may sue ‘us to
racover on an agreed settlament or on a
final judgment against an insured, but
we will not be liable for damages that
are not payable under the terms of this

Coverage Part or that are in excess. of

the applicable iimit of insurance, As
used in this provision, an..agreed settle-

ment means a settlement and release of'

liabliity signed by us, by the. insured ‘and
by the claimant or the claimant's. legal
representative,

Other insurance

If valid and collactible other Insurance Is
available to the insured for a loss we
cover under this Coverage Part, our’ ob!!-
gations ars limited as described in ‘Para-
graphs @ and Bb. below.

As used anywhere in this Coverage. Part,
other insurance means insurance, or the
funding of losses, that is provided by,
through or on bshaif of:

() Another insurance company;

(ii) Us or any of our affiliated insurance
companies;

(iii) Any risk ratantion group;

(iv) Any self-insurance method or: pro-
gram, ‘including any failure to buy In-
surance, or decision to not buy in-
‘surance, for any reason, In which
case the insured will be deemed to
be the provider of other Insurance; or

(v) Any similar risk transfer or risk man-
agement method.

Other insurance does not include um-
brella insurance, or excass_ insurance,
that was bought specifically to apply in
axcess of the Limits of Insurance shown
HY the Declarations of this Coverage
art.

a Primary Insurance

This insurance Is primary except
when Paragraph 6. below applias. /f
any other insurance is also primary,

Case 5:20-cv

@ 2009 The Travelers Indesnnity comeely

PUBLIC: ENTITY MANAGEMENT LIABILITY

we will share with all that other in-
surance by the method described In
Paragraph c. below.

b. Exeess Insurance

This insurance is excess over any of
the other insurance, whether primary,
excess, contingent or on any other
basis, that is availabla to “your
boards”, mambers of “your boards”
or “employees” of “your boards”.

When this insurance is sxcess, we
will have no duty to defend the In-
sured against any claim or “suit” if
any provider of other Insurance has a
duty to defend the insured against
that claim or "suit". If no provider
ef other Insurance defends, we will
undertake to do so, but. we will be
entitled to the  insured’s rights
against all’ those providers of other
insurance.

When this insurance is excess over
other Insurance, we will pay only our
share of the amount of the Joss, if
any, that excasds the sum of:

(1) The total amount that ail such
other insurance would pay for the
loss in the absence of this insur-
ance; and

(2) The total of all deductible and
self-insured amounts under all
such other insurance.

We will share the remalning loss, if
any, with any other insurance that is
not described in this Excess Insur-
ance provision.

c. Method Of Sharing

if all of the other Insurance permits
contribution by squal shares, we will
follow this method also, Under this
approach each provider of insurance
contributes equal amounts until! it has
paid its applicable limit of insurance
or none of the loss remains, which-
aver comes first.

If any of the other insurance does
not permit contribution by sequal
shares, we will contribute by l[imits.
Under this method, the share of each
provider of insurance is based on the
ratio of Its applicable limit of Insur-
ance to the total applicable limits of
insurance of all providers of insur-
ance.

5. Premium Computation

We will compute all premiums for this
Coverage Part in accordance with our
rules and rates.

Page 7 of 13
fics, inc: with its permission.

 

 
Page & of 13 |
Includes copyrighted material of Insurance Services

PUBLIC ENTITY MANAGEMENT LIABILITY
6. Representations

By accepting this policy, you agree:

a The statements ‘in the Declarations
are accurate and complete; ‘

b. Those statements are based upon
‘representations you made to us; and

c. We have Issued this policy in reli-
ance upon your representations.

The unintentional omission of, or unin-
tentlonal error in, any information pro-
vided by you which we relied upon In
issuing this policy will not prejudice
your rights under this. Insurance, How-
ever, this provision. does not affect our
right to collect additional premium or to
‘exercise our rights of cancellation or
nonrenewal in accordance with applicable
insurance laws or regulations.

Separation Of Insureds

Except with respect to the limits of in-
surance, and any rights or duties spe-
cifically assigned in this Coverage Part
to the first Named Insured shown In the
Common Policy Declarations, this insur-
ance applies:

a. As if each Named Insured were. the
only Named Insured; and

bh. Separately to each insured against
whom claim is made or "suit" is
brought.

Transfer Of Rights Of Recovery
Others To Us

If the Insured has rights to recover from
others all or part af any payment we
have made under this Coverage Part In
connection with a claim or “sult”, those
rights are transférred to us. The insured
must do nothing after joss to impair
them. At our request, the insured will
bring suit or Initiate an alternative dis-
pute resolution proceeding to enforce
those rights, or will transfer those rights
to us and help us enforce them.

We willl apply any amounts recovered tn
enforcing those rights of recovery In the
following order:

a First, we will reimburse any person
or organization (inciuding us or the
insured) any amount that person or
organization has pald In excess of
the limlts of Insurance. i

b. Then, if there is any amount remain-
ing, we will retain an amount equal
to the amount we have paid under
this Coverage Part in connection with
the claim or “sult”.

Against

® 2009 The Travelers indemnity Company

this Coverage Part

ct. Finally, if thare is any amount re-
maining, we will pay that amount to
the insured, including any amounts
within -any applicable deductible or
self-insured retention.

lf any amounts are recovered In enfore-
ing those rights of recovery, reasonable
expenses incurred in enforcing such
rights will be shared among all persons
or organizations receiving amounts re-
covered. Each such person’s or organi-
zation’s share of those expenses is
based on the ratio of its amount recov-
ered to the total amounts recovered by
all such persons or organizations in en-
forcing such rights.

lf the Insured has agreed in. a contract
or agreement to waive that Insured’s
right of recovery against any person or
organization, we waive our right of re-
covery against such person or organiza~
tion, but only for payments we make
because of loss caused by a “wrongful
act” committed subsequent to the execu-
tion of the contract or agreement.

When We Do Not Renew

If we decide not to renew this Coverage
Part, we will mall or deliver to the first
Named Insured shown In the Common
Polley Declarations written notice of the
nonrenewal not less than 30 days before
the end of the policy period.

tf such notice is mailed, proof of mail-
ing will be sufficient. proof of such no-
tice.

SECTION VI — EXTENDED REPORTING PERIODS
1. We will provide ona or more Extended

Reporting Periods, as described below, if
Is canceled or not
renewed, or replaced or renewed by Us
with insurance. that applies on other ‘than
a claims-made basls.

Extended Reporting Perjods do not ex-
tend the policy period or change the
scope of coverage provided. They apply
only to claims or “suits” for loss
caused by a “wrongful act” committed
before the end of the policy period and
after the Retroactive Date.

Once in effect, Extendad Reporting Peri-
ods may not be canceled.

A Basic Extended Reporting Perlod is
automatically provided without additional
charge. This period starts with the end
of the policy period and lasts for 90
days.

The Basic Extended Reporting Period
does not apply to claims or “sults” that
are covered under any future insurance

PR Ti 06 02 09
fice, Inc. with its permission.

Case 5:20-cv-00189-KDB-DCK Document 1-2 Filed 12/01/20 Page 19 of 52
000 D559

O00 T: O01

wo
o
@
6K
wv
bE
te)
-
o
2°
°
Oo
>
“«

 

12647 *M: OTT:

you purchase, or that would be covered
under such Insurance but for the exhaus-
tlon. of its applicable limit of insurance.

The Basic Extended Reporting Period
does not retnetate or Increase tho limits
of insurance.

A Supplemental Extended Reporting Pe-
riod of 12 months is available, but only
by an endorsement and for an. extra
charge. This supplemental period re-
paces the Basic Extended Reporting Pe-
rlo

The Supplemental Extended Reporting Pe-
rlod will not go into effect unless we
receive. all of the following within 90
days after the end of the policy period
and you have fulfilled all other duties,
and complied with all other conditions
and requirements, under thie policy::

a A. written request from you to pur-
chase the Supplemental Extended Re~
porting Period Endorsement;

b.' Full payment of the earned premium
for this policy;

c. Payment of the additional premium
for tha Supplemental Extended Re-
porting Period Endorsement; anid

dé. Repayment of any deductible! you
owe us under this policy. ;

We will determine the additional pre-
mium for that endorsement in = accor-
dance with our rules and rates. The: addi-~-
tional pramium will not axceed 75% of
ae annual premium for this. Coverage
art.

This endorsement will set forth the
terms, not inconsistent with this Saction
Vil - Extended Reporting Periods, applica-
bla to the Supplemental Extended Re-
porting Period, Including a provision to
the effect that the insurance afforded
for claims or “suits” first made or
brought ‘against any Insured during such
erlod is excess over any valid and col-
ectible other Insurance available. under
Insurance in force after the Supplemental
Extended Reporting Period starts.

The Supplemental Extended Reporting
Period does not reinstate or increase the
limits of insurance.

SECTION Vil - DEFINITIONS

1.

PR Tt 06 02 09

“Advertisement” means a notice that Is
broadcast or published to the. general
public or specific. market segments
about your goods, products or services
for the purpose of attracting customers

@ 2009 The Travelers Indemnit
Includes copyrighted material of Insurance Services

PUBLIC ENTITY MANAGEMENT LIABILITY

or supporters. For the purposes of this

definition:

a Notices. that are published include
material placad on the Internet or on
similar electronic means of commu-
nication; and

b. Regarding web-sites, only that part
of a web-site that Is about your
goods, products or services for the
purposes of attractIng customers or
supporters is considered an adver-
tisement.

“Advertising injury” means injury, other
than “personal Injury”, caused by one or
more of the following offenses:

a Oral or written publication, including

publication by electronic means, of
material in your “advertisement” that
slanders or libels a person or organi-
zation or disparages a person’s or
organization’s goods, products or ser-
vices, provided that the claim js
made or the “suit” is: brought by a
person or organization that claims to
have been slandered or libeled, or
that claims to have had Its goods,
products or services disparaged;

b, Oral or written publication, including
publication by alectronic means, of
material In your “advertisement” that:

(1) Appropriates a person's name,
volce, photograph or likeness;

(2) Unreasonably places a person in a
false light; or

(3) Discloses Information
person’s private lifa; or

c. Infringement of copyright, “title” or
“slogan” in your “advertisement”,
provided that the claim Is made or
the “sult” Is brought by a person or
organization that clalms ownership of
such copyright, “title” or "slogan”,

“Authorized user” includes your cus-
tomer, supplier or supporter.

“Bodily injury” means:

about a

@ Physical harm, including sickness or

disease, sustained by’ a person;. or

b. Mental anguish, injury or illness, or
emotional distress, resulting at any
time from such physical harm, sick-
ness or disease.

“Computer virus” means malicious code
that Is introduced through ‘your web-site
er “your computer or communications
network”. Once Introduced, such code
may destroy, alter, contaminate or dé-

Company Page 9 of 13
ffice, lnc. with its permission:

Case 5:20-cv-00189-KDB-DCK Document 1-2 Filed 12/01/20 Page 20 of 52

 
PUBLIC ENTITY MANAGEMENT LIABILITY

7.

Page 10 of 13

grade the integrity, quatlty or perform-
ance of data of any computer applica-

tion software, computer network, or
computer operating system or related
network.

"Coverage territory” means:

a. The United States of America (inciud-
ing its territories and possessions),
Puerto Rico and Canada;

bh. All other countries or Jurisdictions in

the. world except the “prohibited
area"; or ,
c international waters or airspace,

unless the “wrongful act” is commit-
ted in the course of travel .or’ trans-
portation to, from or within” the
“prohibited area”;

provided that the Insured’s responsibility
to pay damages Is determined: in a
“sult” on the ‘merits brought in the terri-
tory described in Paragraph a, above or
in a settlement we agree to.

“Defense expensas”:

a Means any of the following’ fees,
costs or expenses which can be di-
rectly allocated to a particular claim
or “suit”:

(1) Fees of attorneys, or other au-
thorized representatives where.
permitted, for legal services,
whether by outside or staff repre-
sentatives; or

{2) Court, alternative dispute resolu-
tlon and other specific iterns of
expenses, whether incurred by an
outside vendor or by one of our
employees, including:

(a) Expert testimony;
(b) Autopsy;
(c] Witnesses and summonses;

(d) Copies: of documents sich as.
birth and death certificates and
medica! treatment records;

fe) Arbitration fees;

{f) Fees or costs for surveillance.
or other professional Investi-
gations which are conducted
as part of handling of a claim
or “suit’; and

\g) Fees. or costs for loss preveh-
tion and engineering personnel
for services which are con-
ducted as part of handling of
a claim or “suit”,

10.

11.

12. "Executive officer”

@ 2009 The Travelers Indemnit
Includes copyrighted material of Insurance Services

b. Does not include:

(1) Our expenses, including salaries,
overhead and traveling expenses
- of our employees, except for
those fees, costs or expenses de-
scribed in Paragraphs a{1) and
a(2) above Incurred while handling

a claim or “suit”; or

(2) Fees paid to Independent claims
professionals or attorneys (hired
to perform the function of claim
Investigation normally performed
by claim adjusters), for develop~
ing and investigating a claim so
that a determination can be made
of the cause or extent of, or re-
sponsibility for, the loss, includ-
ing evaluation and settlement of
covered claims,

“Dascribed. authorized person” means:

a.. Any of your elacted or appointed of-
ficlals, “executive officers” or direc-
tors;

bh. Any member of “your boards”; or

e. Your risk manager, or any leader of
your legal, finance, risk management
or other department that is responsi-
ble for insurance matters.

“Discrimination” means any violation of
a person’s rights with respect to:

a That person’s race, color, national
origin, religion, gender, marital status,
age, sexual orientation, or physical or
mental disability;

b. Any other class or characteristic af-

forded rights under any _ federal,
state, or jocal law, rule, or reguia-
tion.

“Employee” Includes a "leased worker”.
“Employee” does not include a prisoner
amployed by any Insured.

“Employment loss” means:

a. Employment-related harm to any of
your current, former or prospective
“employees”;

bh. Harm to any of your current, former
or prospective “volunteer workers” in
connection with their “volunteer
worker” status; or

ec. Harm to any of your current or for-
mer "independent contractors” in
connection with their “independent
contractor” status.

means a person
holding any of the officer positions cre*
ated by your charter, constitution, by-

Company PR T1 06 02 O9'
ffice, Inc. with its: permission.

Case 5:20-cv-00189-KDB-DCK Document 1-2 Filed 12/01/20 Page 21 of 52
000 DSSa

cc:

oO

CoO'T:

12649 *M: O11:

©
nn
t
Ee
te)
“
°o
9
oO
w
*

 

 

13, “Harassment”

15. “Independent

16. “Joint

17. “Law enforcement activities or

PR T1 06 02 09 ;
Includés copyrighted material of Insurance Services

flaws or similar governing

document.

any other

means any unwelcome
sexual advances, request for any sexual
favor, or other verbal, visual or physical
conduct of a sexual or non-sexual na-
ture, when such conduct:

a is connected to a decision affecting
8 person's job performance for you
or a person's performance of duties
related to the conduct of your busi-
ness;

b. Interferes with a person's Job per-
formance for you or a person's per-
formance of duties related to the
conduct of your business; or

t. Creates an intimidating, hostile, or
offansive working environment af-
fecting a person’s job performance
for you or a person’s performance of
duties related to the conduct of, your
business.

14. "Hazardous properties” includes radicac-

tive, toxic or explosive properties.

contractor” means any
person who is not the insured’s “em-
ployee” or "volunteer worker”, but who
performs duties related to the conduct
of the Insured’s business because of a
contract or agreement between the in-
sured and that person for specifled ser-
vices.

powers authority” means. any
Bge Nene? formed by two or more
public entities that have agreed in a

contract or agreement to Jointly exercise
any power common to them.

opera-
tions”: .

a Means any of the official activities
or operations of your police depart-
ment, sheriff agancy or other public
safety organization, other than a fire
district or department, that enforces
the law and protects persons or
property; and

b: Includes:

(1) Ownership, maintenance or use of
a premises that you own, rent or
borrow in order to conduct such
activities or :operations;

(2) Ownership or operation of any of
your jails, penal institutions or
similar facilities;

(3) Providing first ald at the time of.

an accident, crime or medical

emergency;

18;

19.

20.

21.

22.

23.

@ 2008 The Travelers Cee ay

PUBLIC ENTITY MANAGEMENT LIABILITY

(4) Providing school security; and
(5) “Moonlighting”.

“Leased worker” means ‘a person hired
from a labor leasing firm under an
agreement between the hirer and that
flrm to perform duties related to the
conduct of the hirer’s business;

“Moonlighting” means any secondary
employment, or extra-duty assignment,
approved by your police department,
sherlff agency or other public safety or-

ganization that anforces the law and
protects persons or property.
"Network and information security

wrongful act” méans any of the follow-
Ing committed by or on behalf of an in-
sured in the conduct of your business:

a Failure to prevent the transmission of
a “computer virus”.

b. Failure to provide any
user” of your web-site or “your
computer or communications net-
work” with access to such website
or such computer or, communications
network.

c. Faijure to prevent unauthorized access
to, or use of, electronic data contain-
ing private or confidential I[nforma-
tion of others.

“Nuclear material” means any of the
following materials defined in the Fed-
eral Atomic Energy Act or any of its
amendments:

a. Source material;
b. Specia] nuclear material; or
c. By-product material.

“Our deductible racovery. expenses”
means all fees, costs and expenses in-
curred by us and our attorneys to re-
cover a deductible amount in a_ legal
procesding brought by us against you.
But If the deductible amount awarded to
us is less than the full amount of the
deductible payment we sought, "our de-
ductible recovery expenses” will be a
proportional amount based on the ‘ratio
of the deductible. amount awarded to the
full amount of the deductible payment
we sought.

“authorized

“Personal Injury” means injury, other
than “advertising Injury”, caused by one
or more of tha following offenses:

a. False arrest, detention or imprison-
ment;

b. Malicious prosecution;

Page 11 of 13
fice, Inc. with its permission.

Case 5:20-cv-00189-KDB-DCK Document 1-2 Filed 12/01/20 Page 22 of 52

 
24. “Pollutants”

25. “Professional

Page 12. of 13 r
includes copyrighted materla! of insurance. Services

PUBLIC ENTITY MANAGEMENT LIABILITY

c. The wrongful eviction from, wrangful
entry into, or invasion of the right of
private occupancy of a room, dwell-
Ing or premises that a ‘person occu-
pies, provided that the wrongful evic-
tion, wrongful entry or Invasion of
the right of private occupancy is
committed by or on behalf of the
owner, landiord or lessor of that
room, dwelling or premises;

d. Oral or written publication, including
publication by electronic means, of
Material that slanders or libels a per-
son or organization or disparages a

person's or organization’s goods,
products or services, provided that
the claim ls ‘made or thea “suit” is

brought by a person or organization
that claims to have been slandered
or libeled, or that claims to have had
‘its goods, products or services dis-
paraged; or

e. Oral or written publication, ‘including
publication by electronic means, of
material that:

(1) Appropriates a person’s « name,
volce, photograph or fikeness;

(2) Unreasonably places a person in a
false fight; or

(3) Discloses information
person's private life..

means any solid, ' liquid,
gaseous or thermal irritant or contami-
nant, including smoke, vapor, soot,
fumes, acids, alkalis, chamicals and
waste. Waste includes materials to be
recycled, reconditioned or reclaimed.

health care services”

about a

in-

cludes:

a. Any medical, surgical, dental, |abora~
tory, x-ray or nursing services; treat-
ment, advice or instruction, or the re-
lated furnishing of food or
beverages;

b. The furnishing or dispensing of drugs
or medical, dental or Surgical sup-
plies or appliances;

¢. The handling or treatment of-corpses,
including autopsies, organ donatlons
and other postmortem procedures;

d. Any health or therapeutic service,
treatment, advice or instruction;

@, Any service, treatment, advice’ or in-
struction for the purpose of appear-
ance or skin enhancement, halr re-
moval’ or replacement or personal
grooming; .

26.

27,

28.

28

@ 2009 The Travelers indemnity Coney

f. Any = psychiatric,
emotional counseling service,
ment, advice or instruction; or

g: The service by any person as a

psychological or
treat-

member of a formal accreditation,
standards review, peer review or
equivalent professional board = or

committee or member of any profes-
sional organization or committee.

"Prohibited area" means any country or
jurisdiction while any trade sanction,

‘embargo or similar regulation imposed

by the United States of America applies
to and prohibits the transaction of busi-
ness with or within such country or ju-
risdiction.

“Property damage” means:

a Physical damage to tangible property
of othars, including all resulting loss
of use of that property; or

b Loss of use of tangible property of
others that Is not physically dam-
aged.

For the purposes of this insurance, data,
‘including information, facts or programs
In any electronic or other format, is hot
tangible property.

"Related wrongful acts” means two or
more “wrongful acts” that have as a
common connection, tie or link any fact,
circumstance, situation, event, transac-
tion, cause, or series of ralated facts,
circumstances, situations, events, trans-
actions or causes.

“Retaliatory action” ‘includes any action
directed at any person that is [n re-
sponse to that person’s:

a; Exercising any legally afforded right;

b. Supporting in any way another per-
son’s exercise of any legally af-
forded right;

e. Particlpating in any strike or tockout;

@ Making any claim or “suit” against
you or any other insured;

e. Testifying against you or any other
insured in any legal, proceeding;

f. Declining to perform any illegal or
unethical act; or

g. Threatened or actual reporting of any
‘illegal operations or activities actu-
ally or allegedly condicted within
your business:

“Slogan” means a phrase that others use
for the purpose of attracting attention in
their advertising:

PR Ti 06 02 09
fice, Inc. with its. permission.

Case 5:20-cv-00189-KDB-DCK Document 1-2 Filed 12/01/20 Page 23 of 52
coo D559

ce:

COO T: O01

*M: OT:

12651

©
5
wo
~
e
wm
N
o
°
o
nN
*

 

31. “Suit” means a civil proceeding. that
seeke damages. “Suit” includes: |

a An arbitration proceeding that seeks
damages and to which the insured
must submit or submits with our
consent; and

b, Any other alternative dispute: resolu-
ti6n proceeding that seeks damagas
and to which the insured submits
with our consent.

32. “Title” means a name of a literary or
artistic work.

33. "Volunteer worker” means a _ person,
other than a prisoner, who:

a ts not acting within the scope of his
or her employment as an “em-
ployee”; ‘

b. Donates his or her work; and

c. Is not paid a fee, salary or other
compensation for that work.

34. “Wrongful act” means any act, error or
omission.

35. "Wrongful employment practice offense”
means any of the following offenses
committed by or on behalf of an insured
in the conduct of your business:.

a “Discrimination” against any of your
current, former or prospective , "em-
ployeas” or “volunteer workers”;

b. Wrongful termination of any of your
current, former or prospective . “em-
ployees” or “volunteer workers“;

t. “Harassment” of any of your current,
former or prospective “eniployess”
or “volunteer workers”, or currant or
former “independent contractors’;

36.

37.

PUBLIC ENTITY MANAGEMENT LIABILITY

d. “Retaliatory action” against any or
your current, former or prospective
“employees” or "volunteer workers”:

e. Wrongful, excessive, or unfair disci-
pline of any of your current, former
or prospective “amployees” or "vol-
unteer workers”;

f, Weongful hiring, supervision, or de-
motion of, or failure to promote, any
of ‘your current, former or prospec-
tive “semployees” or “voluntear
workers”; or

g. Misrepresentation to, or defamation,
libel, slander, disparagement or inva-
sion of privacy of, any of your cur-
rent, former or prospective “employ
ees” or “volunteer workers”,

"Your boards”:

@ Means any board, commission, or
other governmental unit or depart-
ment that:

(1} Is under your jurisdiction; ahd

(2) ts funded and operated as part of
your total operating budget.

b. Does not include any “joint powers
authority”.

"Your computer or communications net-
work” means any computer or communi-
cations network that you rent, lease, li-
cense, or borrow from others, own or
operate.

PR T1 06 02 09 © 2009 The Travelers Indemnity Company Page 13 of 13
Includes copyrighted material of Insurance Services Office, Inc. ‘with its permission.

Case 5:20-cv-00189-KDB-DCK Pocument 1-2 Filed 12/01/20 Page 24 of 52

 
Town of Boone
Code of Ordinances
Chapter 50. Water and Sewers

§ 50.113 AVAILABILITY FEE.
(A) Policy statement. Each new demand on the town’s water and/or sewer. system Uses up a
portion of the remaining capacity of the town’s water and/or sewer plants. Eventually, these new

demands create the need to build additional plant capacity. This section codifies the town’s
policy that customers who create additional demands for water and/or sewer service should fund
the cost of constructing additional plant capacity required to meet these demands.

(B) Applicability. The availability fee shall be paid:

(1) By all new customers and adjunct customers to the town’s water and/or sewer system
that place an additional demand on the system; and

(2) By all existing customers and adjunct customers.to: the town’s water and/or sewer
system that place an additional demand on the-system through an expansion. ox a modification of
an existing structure or use.

(C) Measurement of new demand. The new demand placed on the system by the customer
shall be determined according ‘to the schedule set forth in § 50.460, taking into account
adjustments to recognize the presence of‘adjunct customers.

(D) Determination of the availability:fee.

(1) The amount of the-availability fee for the water system shall. be determined by
multiplying the customer’s and/or adjunct customer’s new demand in the terms of the predicted
daily flow rate by the rate currently in effect per gallon.

(2) The amount of the availability fee for the sewer system shall be determined by
multiplying the customer’s and/or adjunct customer’s new demand in terms of the predicted
daily flow rate by the rate currently in effect per gallon.

(E) Capital Reserve Fund. All availability fees collected by the town from customers-and/or
adjunct customers that place additional demands on the town’s water or sewer system shall be
placed in the town’s Water Reserve Fund and shall be earmarked for the construction of
additional system capacity.

(F) Transferability. The availability fee attaches to the real property or unit receiving water
and/or sewer service. The availability fee paid by the customer-and/or adjunct customer
automatically transfers to the new ownet at the time the property is sold or transferred. The
availability fee cannot be transferred to a different.lot, except when an owner combines adjoining
lots for a single residential or commercial purpose.

(G) Gredit. Any property owner or customer who.makes an off-site improvement to the
town’s water and/or sewer system infrastructure after 3-27-1997 shall be entitled to a credit
toward the availability fee according to the conditions set forth below.

(1) The credit only applies to “off-site” water and sewer infrastructure improvements, not

“on-site” improvernents. The term ON-SI TE IMPROVEMENTS means those improvements
made on the owner’s property.

(2) The credit only applies to the property for which the off-site improvements are made.
The credit cannot be transferred to any other property.

(3) This credit shall expire and become.null and void three years after the completion of the
off-site improvements.

  

Case 5:20-cv-00189-KDB-DCK Document 1-2 Filed 12/01/20 Page 25 of 52
(4) The property owner or customer, may be granted a maximum. credit of 50% for every
dollar spent on off-site improvements to be applied towards the availability fee. This credit is
based upon the property owner’s-or customer’s investment in the town’s water and/or sewer
system infrastructure calculated at the market.rate in effect at time of the-investment. Expenses
the property owner or customer is entitled to include within this credit are actual labor and
material costs. However, the property owner or customer shall not include secondary or indirect
costs such as engineering fees. The town will not give a credit for more than the existing market
rate. for labor and materials.

(5) It shall be the responsibility of the person claiming the credit to provide the: town with
all necessary documentation to prove the actual expenses incurred in making the.off-site
improvements.

(6) The availability fee-credit will be. based upon the.availability: fee rate in effect at the time
an application for a credit is submitted. |

(7) Inno event shall any payment be made from the town to the property owner or customer
for this credit.

(H) Availability-fee adjustment.

(1) An availability fee adjustment may be granted by the Town Manager or his or her
designee whenever strict enforcement of,the provisions would result in a hardship to the
customer or adjunct customer and if by granting the availability fee adjustment the intent of this
section will be satisfied. A full or partial:availability fee-adjustment may be granted only when
all of the following: requirements are met:

(a) The party requesting the availability fee adjustment is an existing commercial
customer of the town and has been in business since 2-25-1988 or has paid an availability fee;

(b) The commercial customer requesting the availability fee-adjustment:is relocating the
business to another location within the town;

(c) The demand on the town’s water and/or sewer system at the commercial customer’s
previous location will be substantially reduced or will be eliminated, causing the net effect of the
move to have less impact on water and/or sewer use than would the opening of a similar new
business;

(d) The intent of this section will be.satisfied by the granting of the availability fee
adjustment;

(e) The owner of the property at the:customer’s previous location gives the town a written
release releasing. all right, title-and interest in the availability fee-for which an availability fee
adjustment is granted; and

(f) All of the conditions set forth herein are satisfied within two years after the customer
closes its business at its pervious location.

(2) The credit.given shall not be greater than the availability fee.actually paid by the
customer.

(3) (a) In the event an availability fee adjustment,is granted, the dollar value of the credit
shall be calculated by:

1. Using the customer’ s:availability fee paid at the previous.location; or
2. Using the customer’s‘actual usage at the previous location.

(b) Further, ifthe customer disagrees with the manner in which the town calculates the
demand at the new location, the customer may request that the town measure the actual usage at
the new location for a 24-month period and re-calculate-the availability fee based ‘upon an
average of the three highest months during that 24-month Huet This re-calculation may result

|

|
Case 5:20-cv-00189-KDB-DCK |Document 1-2 Filed 12/01/20 Page 26 of 52

!
in a refund to the customer or in a payment to the town.

(1) Low income housing: The town will giant a.credit of 50% of the availability fee.for the.
construction of low income housing when the construction is undertaken by a $01(C)(3)
non-profit corporation and the housing will be occupied by persons or families with incomes at
or below 60% of the area median income and there are contractual limitations on the free
transferability of property, if it is to be owned or legal limitations on the conversion of the
housing to use by persons:or families with incomes higher than 60% of the.area. median income,
if it is to be leased so that at a minimum the development or construction may only be used to
provide housing to persons or families with incomes as described for a period of at least ten

years.
(Ord. passed 6-21-2011; Ord. passed 7-17-2012)

Case 5:20-cv-00189-KDB-DCK Document 1-2 Filed 12/01/20 Page 27 of 52
FILED

_ STATE OF NORTH CAROM{ Aye 12 Pi + OH THEGENERAL COURT OF JUSTICE ~
_ SUPERIOR COURT DIVISION
&.  FILENO, 18 Cv8 112

CS
on

COUNTY. OF WATAUGASATAUGS. COUNT Tr.

POTRAT HOSPITALITY. ASSOCIATES(Y

 

LLC,
Plaintiff, COMPLAINT
¥v, ;
‘TOWN OF BOONE,
Defendant.

 

COMES NOW Plaintiff, by and through counsel, complaining of Defendant, and alleging
and stating as follows: ‘

1. Plaintiff is'a limited liability company, organized and existing under and by virtue of the
laws of the State of North Carolina, with its ‘principal office located in Laurinburg, North
Carolina.

2. Defendant is a municipality (hereinafter the “Town”) located in Watauga County, North
Carolina, incorporated and existing uider and by virtue of the laws of the State of North
Carolina.

3. Plaintiff initiated plans for a commercial development (hereinafter the “Building”) within
the corporate limits of the Town. In of about 2014, Plaintiff applied to the Town for
water and sewer utility'service at the Building.

4. On February 21, 2014, the Town sent an invoice to Plaintiff in amount of $68,235.75,
describing the assessment as water and sewer Impact/Availability Fees (hereinafter the
“Fees”). The invoice is attached hereto as Exhibit A and incorporated by reference as if
fully set forth herein.

5. The Fees were assessed by the Town pursuant to Boone, North Carolina, Code of
Ordinances, Section 50.113, which identifies such fees for purposes of future water use
and future water system maintenance and expansion. we ae

6. Pursuant tothe-aforementioned invoices, Plaintiff paid to the Town the amount of
$13,647.16, or twenty percent (20%) of the amount invoiced, before any connection was

   

Case 5:20-cv-00189-KDB-DCK Documenti1-2 Filed 12/01/20 Pac'xia

 
~established to the Towsi's water and sewer:system, as required by Téwn-ordinance:”’ .

7. The ordinances under which the Town assessed the Fees are invalid, per the Opinion of
the Supreme Court of North Carolina in Quality Built Homes, Inc. v. Town of Carthage,
No. 315PA15, 2016.

8. The Town lacked the statutory authority, pursuant to the Public Enterprise Statutes,
N.C.G.S. Section 160A-31 1-332, to impose these Fees for future use and/or future
maintenance and expansion of its water and/or sewer systems.

9. Plaintiff is entitled to a full refund’ of the $13,647.16 that it paid towards the Fees, plus
interest, costs.and -attorney’s:fees as allowed by law. -

PRAYERS FOR RELIEF
WHEREFORE Plaintiff prays the Court as follows:

1. That Plaintiff recover of the Town the amount of $13,647.16, plus interest at the highest
- legal rate from the date of payments by Plaintiff.

2. That Plaintiff resover its reasonable costs and attorney’s fees incurred in prosecuting
this action.

3. For such other and further relief as the Court deems just and proper.

THIS the 12" day of March, 2018.

DEAL, MOSELEY & SMITH, LLP
Attorneys for Plaintiff,

P.O. Box 311

Boone, NC 28607.

Phone: (828) 264-4734

Fax: (828) 264-3314

   

By:
‘ames M. Deal, Jr.
N.C. State Bar No. 6112

Case 5:20-cv-00189-KDB-DCK Document 1-2 Filed 12/01/20 Page 29 of 52

 
PO Drawer 192,
Boone, NC 28607
(828) 268-6200

 

POTEAT HOSPITALITY ASSOCIATES,LLC
(H.. REGINALD POTEAT)

PO BOX 339

LAURINBURG, NC 28353-

nw 8 tie eae he ee ge Ce Spe teen” ~oeeT in

Invoice

 

 

 

 

Description Amount
IMPACT/AVAILABILITY FEBS - WATER 31,016-25
IMPACT/AVAILABILITY FEES SEWER. 37,219.50

 

 

 

‘Comments; Hotel with 114 Regular Rooms (NO SUITES -.No Stove.or
Kitchenette Sinks) at 8,208. Gpd. Pool at 48 Gpd, and One Officc. at 15‘Gpd.
No C. Credit, Total Charge Rate: 8,271. Gpd

 

 

“Ordinance 11-01 explained.and given.

“=

 

laa

~ Total Current Charges: |

 

 

z $82 35.75 4

 

 

 

 

 

 

 

 

 

. . wo
4

Case 5:20-cv-00189-KDB-DCK Document 1-2 Filed 12/01/20 Page 30 of 52

}
Town of Boone |
“est 008792
ee c Amount|
Date Invoice No, Invoice Date Description ~ _
3/21/2014 | 003337 3/21/2016, Account 778 Potést Hospitality Associates 114 Room 6,823.58]
‘ Hotel 10% down
wee 1
{
i
. # = ;
Badin
|
fetes 3/23/2014 Jerwek 008792 [rei > 6,823.58} .
0@

 
Brook Beardsley

Claim Professional

TRAVELERS | oe
P.O. Box 650293
Dallas, Texas 75265
bbeardsi@travelers.com

Office 210-525-3699
» Fax 877-860-5065

April 9, 2018

REGISTERED MAIL
RETURN RECEIPT REQUESTED
7017 3380 0000 7438 3538

Fown of. Boone
Attn. Terry Story
P.O. Box 192
Boone, NC 28607

 

EXHIBIT
Insured: Town of Boone vp
Claimants: Poteat Hospitality Associates, LLC
Wilcox and Wright
Harrod. LLC
Claim. Number: FCW1878, FCW1881 and FCW1884
Policy Number: ZLP-15T47606-17-PB
Policy Period: 07/01/17 — 07/01/18
Loss: Date: On or about February 21, 2014, June 1, 2014 and February 24, 2015

Dear Mr. Story,

The Travelers Indemnity Company, hereinafter “Travelers”, acknowledges receipt of the suit for
damages: on behalf of ‘Poteat Hospitality Associates, LLC. This correspondence serves’ to
reiterate our conversation relating to Our coverage analysis after reviewing the terms of the
Town’s Public Entity Management Liability Coverage Form PR Tl 06 02 09, policy number
ZLP-15T47606-17-PB with effective dates of July 1, 2017 to July 1, 2018. Our analysis is not
‘meant to’suggest and/or imply any validity as to the allegations of Poteat Hospitality Associates,
Wilcox and Wilcox, or Harrod LLC, rather is to address the potential coverage exceptions that
may be applicable to these suits.

For reasons explained below, Travelers will continue with our investigation subject to a full
reservation of rights, which includes the right to later deny coverage, the right to withdraw a
defense and cease paying defense costs; and the right to file a declaratory judgment action for a
court determination.of coverage. Our-coverage evaluation:is based.on the allegations of the suit
as noted below and the general conditions. of the policy.

Case 5:20-cv-00189-KDB-DCK .Document 1-2 Filed 12/01/20 Page 31 of 52
Page 2:

Allegations of the.Suit

Poteat Hospitality Associates has alleged the Town sent them an invoice on or about February
21, 2014 asking to be paid $68,235.75 for impact/availability fees pursuant to ordinance 50.113
of the Town of Boone. The plaintiff paid $13,647.16 for the fees requested before a connection
was made to the Town’s water and sewer system.

Wilcox and Wright allege they paid $3712.50 for impact/availability fees pursuant to ordinance
50.113-of the Town of Boone at some point in 2014 before a connection was made to the Towyi’s
water and sewer system. |

Harrod LLC has alleged the Town sent them an invoice on or about February 24, 2015 asking to
be paid $528,561.00 for impact/availability fees’ pursuant to ordinance 50.113 of the Town of
Boone. The plaintiff paid $105,122.00 for the fees requested before a connection was made to
the Town’s water and sewer system.

The plaintiffs allege pursuant: to the opinion of the Supreme Court of North Carolina in Quality
Homes, Inc. v Town of Carthage, the Town is statutorily prohibited from collecting these fees
before a connection is made. They are seeking repayment from the Town for the fees they paid,
plus interest and attomey’s fees.

As part of our investigation, we have determined the Quality Homes case is pending before the
court and there has not been a final ruling if these fees are prohibited, if they can be awarded
attorney’s fees, and if the statute of limitations is 3 years or 10 years.

To the extent the Plaintiffs can support their allegations; the policy excludes coverage for the
taking of their property for public benefit, taxes, and unlawful personal gains by seeking
payment for water and sewer connections that.didn’t exist yet.

1

PUBLIC ENTITY MANAGEMENT LIABILITY COVERAGE FORM
*CLAIMS MADE*

In order for coverage to be triggered under the PEML form, the claim would have to be first
made or brought. during the effective dates of the policy. Suit was first notice of Poteat
Hospitality’s intent to pursue.a.claim. The suit was served during the-current policy period. cand
the dates of loss of on or about February 21, 2014, June 1, 2014 and February 24, 2015 fall
within the retroactive date of 7/1/05. To the extent the PEML policy were triggered, coverage
would not be afforded for damages and/or costs for Taking of Private Property for, Public Use or
Benefit; Taxes;,and/or Unlawful Pefsonal Gains.

SECTION I — PUBLIC ENTITY MANAGEMENT LIABILITY COVERAGE-CLAIMS
MADE

Case 5:20-cv-00189-KDB-DCK Document 1-2 Filed 12/01/20 Page 32 of 52
Page 3

Insuring Agreement

a.

We will pay those sums that the insured becomes legally obligated to pay as
damages because of loss to which this insurance applies. We will have the nght
and duty to defend the insured against any claim.or “suit” seeking those damages.
However, we will have no duty to defend the insurance against any claim or
“suit” seeking damages because of loss to which this insurance does not apply.
We may, at our discretion, investigate any “wrongful act” or claim and settle any

claim or “suit.
!

b. This insurance applies to loss only if:

(1) The loss is caused by a “wrongful act” committed while conducting duties
by or on behalf of:you or “your boards”;

(2) The “wrongful act” was not committed before the Retroactive Date.shown
in the Declarations of this Coverage Part or after the end of the policy
period.

Exclusions

This insurance does not:apply to:

y.

aa.

Taking Of Private Property For Public Use Or Benefit

Loss arising out of the taking or controlling of private property for public use or
benefit, including the diminution in value of such property, by condemnation,
inverse condemnation, adverse possession, dedication by adverse or any other
method or proceeding.

Taxes

Loss arising out of the improper administration or collection of taxes, or loss that
reflects any tax obligation.

Unlawful Personal Gains

Loss arising out of any insured’s personal profit, advantage or compensation.to
which that insured isnot legally entitled.

SECTION VI- DEFINITIONS

34.

“Wrongful act” means any act, error, or omission.

Case 5:20-cv-00189-KDB-DCK ‘Document 1-2 Filed 12/01/20 Page 33 of 52
Page 4

Travelers Does not Waive Any Right

Nothing. in this letter should be construed as a waiver of Travelers’ rights under any of the
provisions of the Travelers’ policy or any other defense that the Company may have. Travelers
expressly reserves all of its rights to deny coverage for this claim on the basis of the above-stated
reasons or any additional grounds.

The analysis of coverage outlined in this letter is not meant to be exhaustive. The policy of
insurance includes additional provisions that may have a bearing on the question of coverage.
By limiting. policy, references to those cited herein, Travelers does not waive any other: policy
provisions. The insurance policy is incorporated herein by reference in its entirety, as if set forth
in full:

We invite you to submit any documents, pleadings, amended pleadings or information that you
feel may have a bearing on the coverage issues or our decision concerning this claim. If you
now or in the future receive any information, which you believe will affect our coverage
position, please-send that information to us immediately for consideration.

Please feel free to give me a call if you have any questions or comments. Thank you.

Sincerely,

Brook Beardsley

Senior Technical Specialist

The Travelers Indemnity Company
Telephone: 210-525-3699

Fax: 877-860-5065 |

bbeardsI@travelers.com

CC: Commercial Insurance Planning’
PO Box 9444
Chapel Hill, NC 27515

Scott Hart ;
Sumrell, Sugg, Carmichael, Hicks & Hart, P.A. — via email

Amanda Meade
Town Attomey — via email

Case 5:20-cv-00189-KDB-DCK Document 1-2 Filed 12/01/20 Page 34 of 52
 

Boone, NC 28607 | wwwnieade:liwecom

. . ' i :
ME ADE LAW PO Rox 292 | (828) 865-5555
| V | i A. . (BAN. Water St,.Suite 6, | ameade@imeade-law.cam
: PLLC

 

ALLISON. M. MEADE, Attorney and’Counseloral Lins & NCDRC Certified Superior Court Mediator

 

. April 18, 2018

Via First Class Mail and Email

Brook Beardsley

Senior Technical Specialist

The Travelers Indemnity Company

Telephone: 210-525-3699

Fax: 877-860-5065 ms i

bbeardsI@travelers:com ” .

Re: Town of Boone, Insured; CLAIMS FCW1878, FCW1881 and FCW1884
Policy # ZLP-15T47606-17-PB

Dear Ms. Beardsley,

1 write with respect to your reservation of rights letter dated April 9,'2018 concerning. ©
coverage of your insured, Town of Boone, with respect to the above claims.

Please be advised that while the Town appreciates and accepts the defense that is being
provided and’ shall continue to coopérate to the fullest extent possible to defend the claim in.
question, the Town does not agree with the coverage analysis set forth in your letter. The Town
‘reserves all of its rights under all applicable insurance policies, and its acceptance of defense:
representation shall not be deemed as a waiver in any respect of any of the: Town’s rights~
thereunder. ”

Sincerely,

he—_—

Allison M..Meade, Esq.
Town Attorney
Town of Boone, North Carolina

cc (via email)

John Ward, Town Manager
Terry Story, Town Risk officer

 

Case 5:20-cv-00189-KDB-DCK Document 1-2 Filed 12/01/20 Page 35 of 52
WW) MEADE | | AW PO) Bux 292 (R28) 8GR-5555
184 N. Water St, Suile6.  ameade@meade-law.com

Baone. NC 28607 www. neade-law.com

4

ALLISON M. MEADE, Attorney cud Counselor at Law.cs NCDRG Certified Superior Caurt Mediator

 

July 5, 2018

Via First-Class Mail and Email

Brook Beardsley

Senior Technical Specialist

The Travelers Indemnity Company
Telephone: 210-525-3699

Fax: 877-860-5065
bbeardsl@travelers.com

Re: Town of Boone, Insured; CLAIMS FCW1878, FCW1881 and FCW1884
Policy # ZLP-15T47606-17-PB

Dear Ms. Beardsley,

I write with respect.to the coverage.of your insured, Town of Boone, by Travelers (“the
Company”) with respect to the above claims. As you are aware, these claims involve the
contention by the claimants that they were assessed illegal water and sewer “impact” or capacity
fees that were collected as a condition of the Town providing water and sewer service. to the
claimants’ new developments.

The Town is in a position to potentially settle. one or more of these claims per the
recommendation of attorney Scott Hart, the outside counsel that the Company has retained for the
Town’s defense. However, potential settlement raises the issue of the Company’s duty to
indemnify the Town for its losses.

Accordingly, | would like to discuss with you the Company’s contention in its reservation
of rights letter that:coverage would.be.excluded for any losses under the Taking of Private Property
for Public Use or Benefit, Taxes, and/or Unlawful Personal Gains exclusions. By their plain
language, these exclusions do not appear to me to apply to these particular-circumstances involving
public utility user fees. First, the exclusion for Taking of Private Property by- its terms clearly is
intended to apply only to the taking:of real estate interests (referring to “condemnation, inverse
condemnation, adverse possession, dedication by adverse use or ‘any other method or
proceeding...”). Second, the exclusion for Taxes.applies only to “the improper administration or
collection of taxes, or loss that that reflects any tax obligation.” Utility user fees are not “taxes”
as‘that word.is commonly understood.either in common parlance or in legal contexts. Courts have
repeatedly recognized a clear and legally significant distinction between taxes‘and fees. For just
two recent examples, see TABOR Foundation v. Colorado Bridge Enterprise, CO Ct. App. No.
13CA 1621, and California Chamber of Commerce v, California Air Resources Board, No. 34-
2012-80001313 (CA Super. Ct.). Third, the exclusion for unlawful personal gains doés not apply,
as no individual person enjoyed any personal gains as a result of the fees at issue; the fees were

Case 5:20-cv-00189-KDB-DCK Document 1-2 Filed 12/01/20 Page 'a@

   
assessed and used solely to fund the Town’s water and sewer facilities — i.e., for the benefit of the
Town’s utility customers.

If the Company is aware of authority supporting the contention. that any of these three
exclusions apply to utility fees such as are at issue ii these cases, please advise so that [ may
consider them.

Sincerely,

phd

Allison M. Meade, Esq.
Town Attorney
, Town of Boone, North Carolina

cc (via email):

John Ward, Town Manager
Terry Story, Town Risk officer ©

| 2
Case 5:20-cv-00189-KDB-DCK Document 1-2 Filed 12/01/20 Page 37 of 52
Brook Beardsley

Claim Professional

TRAVELERS | =
P.Q. Box 650293
Dallas, Texas 75265
bbeardsl@travelers.com

Office 281-606-7563
Fax 877-860-5065

July 24, 2018

Email

-and-

REGISTERED MAIL RETURN RECEIPT REQUESTED

Ms. Allison.M. Meade
Meade Law PLLC

P.O. Box 292.

184 N. Water St., Suite 6
Boone, NC:28607

Insured: Town of Boone, N.C. (the “Town”)

Plaintiffs/Claim: Poteat Hospitality, Associates, LLC (Claim No. FCW1878)
Wilcox and Wright (Claim No. FCW1881)
Harrod LLC (Claim No. FCW1884)

Policy Number: ZLP-15T47606-17-PB

Policy Period: 07/01/2017 — 07/01/2018

Dear Ms. Meade,

The following is intended to address issues raised in your letter of July 5, 2018, and supplement
The Travelers Indemnity Company’s (“Travelers”) Reservation of Rights letter of April 9, 2018.
Upon your review of this Supplemental Reservation of Rights letter, let’s visit and.review how
we might best cooperate to assist the Town in resolving the-three lawsuits that seek a full refund
of water and sewer impact fees the City charged to the Plaintiffs and which they paid.

As you know, and of significance, the.Supreme.Court of North Carolina issued a ruling in
Quality Built Homes, lic. v. Town of Carthage No. 315PA15, 2016 and a supplemental ruling on
May 11, 2018. We understand that in large part based on the Town of Carthage ruling, the Town
intends to proceed with a settlement conference or mediation in an effort to resolve the three
developers’ lawsuits referenced herein. We further appreciate that the Town is operating off an
extension of time and thus has not yet answered or otherwise responded to the dévelopers’
lawsuits, at least while settlement negotiations remain.likely.

EXHIBIT

a

 

Case 5:20-cv-00189-KDB-DCK Document 1-2 Filed 12/01/20 Page 38 of 52
Allison: Meade
July 23, 2018
Page 2 of 3

Reservation of Rights

Travelers will continue with our investigation subject to a full reservation of rights, which
includes the right to later deny coverage; withdraw the defense we are currently offering and
cease paying defense fees and costs, further supplement or amend our position on coverage, and
file a declaratory judgment action for a court determination of coverage. To the extent what is set
out in the April 9, 2018 Reservation of Rights differs from what is stated herein, this
Supplemental.Reservation of Rights letter shall control.

The Lawsuits and Allegations

As you know, each lawsuit was filed in the: General Court'of Justice, Superior Court Division, on
March 12,2018, by the same.attorney. Based on our review of the lawsuits, each Plaintiff is a
development company that had initiated’a plan for commercial development'in the City. For the
most part, the lawsuits are.ideritical in tetms of the overall allegations and requests for relief,
namely “‘a full refund” of amounts paid for water and sewer impact fees (the “Fees”; also
sometimes referred to as “Impact Fees”), along with interest, and costs and attorney’s fees in
prosecuting the action to secure'a refund of those Fees.

The lawsuits differ in terms of how much the City assessed the developer, the amount the City
“invoiced” the developer, the amount of Fees each developer paid, and the amount being sought
as a “full refund.” Each lawsuit refers to the “Fees” as “an assessment as water and sewer
Impact/Availability Fees” (sometimes referred to herein as the “Impact Fees”; see {4 of each
lawsuit).

Harrod/AP LLC (“Harrod”) seeks a “full refund” of $105,122.00, representing 20% of the
“invoiced amount” of $528,561.00. Harrod contends it paid the Fee of $105,122.00 “before any
connection was established to the Town’s water and sewer system...” (See Harrod lawsuit, Jf 4,
6 and 9.)

Poteat Hospitality Assoc., LLC (“Poteat”):seeks a “full refund” of $13,647.16, representing 20%
of the “invoiced amount” of $68,235.75. Poteat contends it paid the Fee of $13,647.16 “before
any. connection was established to the Town’s water and sewer system...” (See Poteat lawsuit,
FF 4, 6 and 9.)

Wilcox & Wright, LLC (“Wilcox’& Wright”) seeks a “full refund” of $3,712.50. This particular
Jawsuit does not.set out 4 specific “invoiced” amount. However, to the extent the amount
represents 20% of the.supposedly “invoiced amount” (as is true in the other two lawsuits), it
appears the same would be approximately $18,800.00. Wilcox and Wright contends it paid Fees
of $3,712.50 “before any connection was established to the Town’s water and sewer system...
(See Wilcox & Wright lawsuit, J] 4. 6 and 9.)

Paragraph 7 of each lawsuit contends the “ordinances under which the Town. assessed the-Fees

Page 2 of3

Case 5:20-cv-00189-KDB-DCK Document 1-2 Filed 12/01/20 Page 39 of 52
Allison Meade
July 23, 2018
Page 3 of 4

are invalid.” The allegations reference the Supreme Court of North Carolina case, Quality Built
Homes, inc. v. Town of Carthage. Plaintiffs allege the Town “lacked the statutory authority... to
impose these Fees for future use and/or future maintenance and expansion of its water and/or
sewer systems.” (J 8) Each Plaintiff requests a “full refund” of Fees the City charged and which
each developer paid in contravention to statutory authority and for which the City had allegedly
invalid ordinances.

As discussed in our Reservation of Rights letter of April 9, 2018, and in.relevant part, the
‘insuring agreement of the Travelers’ claims-made PEML (“Public Entity Management Liability
Coverage: Form”), provides:

We will pay those sums that the insured becomes legally obligated to pay: as
damages because of loss to which this insurance applies. We will have the right
and duty to defend the insured against any claim or “suit” seeking those damages.

Plaintiffs Seek Equitable Relief, Not Damages, Which the PEML.Does Not Cover

Plaintiffs demand _a “full refund” of Fees that;were iivalidly imposed and which were based on
“invalid” ordinances.” The request for a.,refund of Impact Fees that were not allowed in the first
place is a request restitution, which is a form of equitable relief, .as opposed to legal relief or
damages. Therefore, the insuring agreement of the PEML is not met and there is no coverage for
the Plaintiffs’ demand for a refund of Impact Fees. See Footnote I starting on the last page
provided to me from our coverage counsel, which sets forth legal support for why there is no
PEML coverage. (See Endnote starting on page 7.)'

The Plaintiffs also request interest and costs and attorney’s fees, all which derive from water and
sewer impact.fees.that the City wrongfully charged and collected without any statutory authority
and based on invalid ordinances. The request for interest and attorney’s'fees is inextricably
linked to the imposition of and collection of impact fees, which itself is not covered.
Accordingly, there is no coverage for the interest or attorney’s fees.

In relevant part, the “Supplementary Payments” part of the PEML states:
SUPPLEMENTARY PAYMENTS

We will pay, with respect to any claim we are investigating, any claim or “suit”
we settle-or any claim-or “suit” against an insured we are:defending:

1. All expenses we incur.

RE

4, All costs taxed against the insured in the “suit”, but only for that part of the
judgment we pay.

CK

Page 3 of4

Case 5:20-cv-00189-KDB-DCK Document 1-2 Filed 12/01/20 Page 40 of 52
Allison Meade :
July 23, 2018
Page 4 of §

5. Prejiudgment interest awarded agairist the:insured on that part of the judgment
we pay. If we make an offer'to pay the applicable limit of insurance, we will
not pay any prejudgment interest based on that period of time after the offer.

6. All interest on the full amount of any judgment that accrues after entry of the
judgment and before we have paid, offered to pay or deposited in the court
that part of the judgment that is within the applicable limit of insurance. If we
do not pay part of the judgment for any reason other than it is more than the
applicable limit of insurance, we will not pay any interest that accrued on that
portion of the judgment.

26 ae

The-PEML obligates Travelers to pay costs taxed “but only for that part of the judgment we
pay.” Because what Plaintiffs seek, a “full refund” of Impact Fees, is itself not covered, such
costs, if taxed, are likewise not covered. In similar fashion, prejudgment interest awarded may be
covered but only on “that part of the judgment we pay.” Since the amount sought to be refunded
is.not covered, nor is any prejudgment interest. Similarly, Travelers is not obligated to pay
potential post judgment interest.

Additional Applicable PEML Exclusions
Although the lawsuits do not set out a specific claim for injunctive relief, to the extent the
Plaintiffs request the court order a refund of amounts wrongfully charged. and collected, the
PEML’s injunctive relief exclusion (2.j.) appears to-apply. It states:

j. Injunctive Relief

Any loss, cost or expense: arising out of complying with any injunctive or other
non-monetary relief or any agreement.to provide such relief.

Previously Asserted PEML Exclusions

We appreciate the points you assert in terms of the taxes (2.z.) and takings (2.y.) exclusions we
previously asserted. To this extent, and based on the facts and claims as currently pled, we
withdraw these. particular coverage defenses.

As to the previously asserted exclusion for “Unlawful Personal Gains” (PEML Exclusion 2.aa.),
we adhere to that exclusion noting the language of the exclusion precludes:loss arising out of
“any insured’s personal profit, advantage or compensation to which that insured is not legally
entitled.”

aa. Unlawful Personal Gains

Page 4+ of 5

Case 5:20-cv-00189-KDB-DCK ‘Document 1-2 Filed 12/01/20 Page 41 of 52
Allison Meade
July 23,2018
Page 5 of 6 !

Loss arising out of any insured’s personal profit, advantage or Compensation to
which. that insured is not legally entitled.

Page.one of the PEML includes “insured” to mean “any person or organization qualifying as
such under Section. II — Who Is An Insured.” Section II includes the Town as the:designated
entity in.the Common Policy Declarations. Therefore, while we acknowledge that the word
“personal” is used for the label of this particular exclusion, the wording of the exclusion applies
to any insured, which includes the Town. It is the language. of the exclusion, not its title, that.
controls whether the exclusion applies.
In addition, such a-result is consistent with why the Plaintiffs’ claims for a full refund of Impact
Fees is not covered under the insuring agreement of the PEML. The allegations coupled with the
ruling in Quality Built Homes reveal that the Impact Fees were not permissible. The Town was
not legally entitled.to charge or to keep’the Fees.

No Other Policy Part Applies in Favor of Coverage

We turn to the Commercial General Liability: Coverage.Form .(“CGL”), The insuring.agreement
of the CGL (CG 00 01 10 01) as modified by endorsement CG D4 71 02 09 (“Amendment of
Coverage B — Personal and Advertising Injury Liability”, i.e., the “Coverage B Amendment”)
and other CGL endorsements does not apply in favor of coverage. In terms of Coverage A of the
CGL, the lawsuit does not seek. sums the Town would become legally obligated to pay ‘as
damages because of “bodily injury” or “property damage”’caused by an “occurrence”.as the
Policy defines those terms. Therefore, there is no CGL Coverage A available.

More:specifiéally, there is. no claim for “bodily injury” of “property damage” as defined by
endorsements. Moreover, the Impact Feés imposed were not implemented accidentally and there
was no accidental collection of the same, meaning there appears to be:absence ofan
“occurrence” (defined as “an accident, including continuous or repeated exposure to substantially
the same general harmful conditions”). Accordingly, Coverage A of the CGL does.not apply.

The lawsuit does not assert a personal injury offense as defined in the- Amendmentof Coverage
B. Therefore, CGL.Coverage B does not apply in favor of coverage.

The Plaintiffs seek a refund of Impact Fees. To this extent, and as explained under the PEML
discussion above, the Complaint.thus does not seek damages but rather requests equitable relief
(refund) of allegedly wrongly imposed and collected Impact Fees. The Plaintiffs want the Town
to disgorge amounts the Town was not entitled to charge or keep. To this extent, the insuring
agreement of the CGL does not apply. In addition, the CGL contains exclusions that might apply
to exclude coverage if there was any to begin with, which we.deny.

|
Our review leads us to conclude that no other policy part for the policy in effect July 1, 2017 to
July 1,-2018 or under any policy in effect in prior or subsequent years applies in favor of
coverage to the Town for the claims Plaintiffs assert in their respective.lawsuits. Moreover, to

Page 3 alo

Case 5:20-cv-00189-KDB-DCK Document 1-2 Filed 12/01/20 Page 42 of 52
Allison Meade
July 23, 2018
Page: 6 of 7

the extent Travelers issued an éxcess or umbrella policy to the Town, the same either follow the
form of the underlying PEML (and CGL and otlier policy parts) and thus do not apply in favor of
coverage or include policy language such as insuring agreements and/or exclusions that find
application similar to what is:discussed above.

Travelers Does not Waive Any Right

Nothing in this letter should be construed as‘a waiver of Travelers’ rights under-any of the
provisions ofthe Travelers’ policy or any other defense that Travelers may have. Travelers
expressly reserves all.of its rights to deny coverage for this:claim on the basis of'the above-stated
reasons or any additional grounds and reserves all rights as expressed herein.

The analysis of coverage outlined in this letter is not meant to be exhaustive. The policy includes
additional provisions that may havea bearing on the.question of coverage. By limiting policy
references to those cited herein, Travelers does not waive any other policy provisions or
coverage defenses that may apply under‘the law or in equity. The insurance policy is
incorporated herein by reference in its entirety, as if set forth-in full.

We invite you and the Town to submit any documents, pleadings, amended pleadings or
information that.you believe may bear on the coverage.or our decision as discussed herein. If you
now or in the future receive any information, which-you believe will affect our coverage
position, please send that information to us immeédiately for consideration.

Please feel free to give me a call if you have any questions or comments. Thank you.

Sincerely,
/s/ Brook Beardsley

Brook Beardsley

Senior Technical Specialist

The Travelers Indemnity Company
Telephone: 210-525-3699

Fax: 877-860-5065

bbeardsi@travelers.com

CC: Commercial Insurance Planning
PO Box 9444
Chapel Hill, NC 27515

Scott Hait:
Sumrell, Sugg, Carmichael, Hicks & Hart, P.A. — via email
Paze 6 of 7

Case 5:20-cv-00189-KDB-DCK Document 1-2 Filed 12/01/20 Page 43 of 52
|
Allison Meade
July 23, 2018
Page 7 of 8

Terry Story — via email

 

' Plaintiffs demand a “full. refund” of Fees that were invalidly imposed and which were based on “invalid”
ordinances.” The request for a refund of Fees that were not allowed in the first place is a request
restitution, which is a form of: equitable-reliéf, as opposed to legal relief of damages. Therefore, the
insuring agreement of the PEML is not met and there is no coverage for the Plaintiffs’ demand fora
refund of Fees.

In Cincinnati Ins. Co. v. Milliken and.Co., 857 F:2d 979, 981 (4" Cir. 1988), the 4" Circuit said that as a
general rule, a liability policy of-insurance (such as the Travelers PEML), does not extend coverage to a
claim for equitable relief. See also Braswell.v. Faircloth, 300 S.C. 338, 387'S.E.2d 707, 710-11 (1989).
Asa general rule, restitution or the restoration of ill-gotten. gains, is not‘considered damages‘and is not
covered under a liability policy. See for example, Windt, 3 Insurance Claims and Disputes § 11:6 (6" Ed.
March 2018) (‘Liability policies provide coverage for ‘damages’ owed by the insured; accordingly,
equitable ‘claims for restitution or disgorgement should not be covered.”) “Restitution and disgorgement
require payment of the defendant’s ill-gotten gain, not compensation of. the plaintiff's loss. This court has
described restitution as an ‘equitable remedy.’” See Ellett Bros: v. U.S. Fid. & Guar. Co:, 275 F.3d 384,
388 (4th Cir. 2001). |

 

OneBeacon Am. Ins. Co. v. City of Granite City, No. 12-CV-00156-DRH-DGW, 2013 WL.556533, at *1
(S.D. Il. Feb. 13, 2013) arose as a class action suit against the City of Granite. Plaintiffs (Funkhauser and
other class members):

,..Sought a refund on behalf ofeach class member of a fee the City allegedly. wrongfully
collected... The fee at-issue is alleged to be. a processing, feethat' is required to be paid
before the automobile owners can appear at the towing facility to pay the actual towing
fee for the return of their vehicles. The underlying suit seeks a return of all monies for the
wrongful assessment of the processing fee and an award of costs and other relief to
which” the plaintiffs claimed entitlément. The OneBeacon court reviewed the 7 Circuit
case Level 3 Commce'ns, Inc. v. Fed. Ins. Co., 272 F.3d 908 (7th Cir.2001) that involved
“a nearly identical situation...

 

In Level 3, the court held that, “a ‘loss' within the meaning of an insurance contract does
not include the restoration of an ill-gotten gain ...” Jd. at 910. Level 3 was a securities
fraud case where the plaintiffs sought the monetary difference between the value of their
stock at time of trial and the price they had received from Level 3 when they sold. Jd. The
Seventh Circuit held that an insured party does not incur a loss within the meaning of the
insurance-contract.when the party is:compelled to return property: it-has stolen. Jd: at 91.1.
More than a decade later, the court reaffirmed its holding that restitution of monies
wrongfully obtained is not a loss within the definition of an insurance policy. Ryerson
Inc. v. Fed. Ins. Co., 676 F.3d 610 (7th Cir.2012).... The court stated, “[i]f disgorging
such proceeds is included within the policy's definition of ‘loss,’ thieves could buy
insurance against having to return money: they stole.” Id. at 612-13..

 

 

 

In the. case before this Court, the’ underlying suit seeks the return of a fee the City
allegedly wrongfully charged Funkhouser and other similarly situated plaintiffs. As in
both Level 3 and Ryerson, the underlying suit involves the potential “restoration of an ill-
gotten gain.” Level 3, 272 F.3d at 910. Thé Seventh Circuit has clearly held that this is

Page F ol'8

 

Case 5:20-cv-00189-KDB-DCK Document 1-2 Filed 12/01/20 Page 44 of 52
Allison Meade
July 23, 2018
Page 8 of 9

 

not a “loss” within the meaning of an insurance contract. Jd. Therefore, the City's
potential liability if it loses the undérlying suit is not a loss for which it would be covered
under OneBeacon's insurance policies.

A legal article written by Patricia A. Bronte in the-Insurance-Coverage Law Bulletin of July 2009 (entitled
“Disgorge.This: The Restitution Defénse Meets the Duty to Defend”), discusses disgorgement and
restitution, principles. She examined Judge Posner’s ruling in Level 3 noting the restitution defense
“declares that a claim for restitution or disgorgement is uninsurable as a matter of law,” and she noted that
not all claims pertain to disgorgement or restitution. Moreover, not all plaintiffs frame their claims in this
fashion. According to Bronte, “Judge:Richard A. Posner ‘of the:Seventh Circuit Court of Appeals is
widely credited with popularizing the restitution defense in his opinion in Level 3 where he noted.as
follows:

 

The shareholders:in the underlying suit were, in effect, seeking “to deprive the defendant of
the net benefit: of the unlawful act.” The court accepted the insurer’s analogy: “It's as if ...
Lével 3 had stolen cash from [thé] shateholders and had been forced to return it and were
now asking the insurance company to pick up the tab.” fd at 910. The settlement was
restitutionary not because of the measure of damages sought or the wording of the
complaint or settlement, but rather because of the essential nature of the shareholders’
claim. Inthe most frequently quoted passage of the opinion, Judge Posner said: “An

insured -inciirs no loss within thie meaning of the insurance contract by being compelled to
return property that it had stolen, even if a more polite word than ‘stolen’ is used to
characterize the claim for the property's return.”

Commodity Futures Trading Comm'n v. Wilshire Inv. Mgmt. Corp., 531 F.3d 1339, 1345 (11" Cir.
2008), resulted in the.court reviewing prior 1.1 Circuit cases as follows:

In Waldrop v. Southern Co. Services, Inc., this court defined restitution generally as “an
equitable remedy designed to cure unjust enrichment of the defendant absent
consideration of the plaintiff's losses.’ 24 F.3d 152, 158 (1[th Cir.1994) [original
emphasis]; accord FTC v. Verity Int'l, Ltd. 443 F.3d 48, 66-68 (2d Cir. 2006)
(determining that “the appropriate measure. for restitution: isthe benefit unjustly received
by the defendants[,]” not the amount of the customer loss)... ,

Citing a California case, the New York appellate court in Reliance Grp. Holdings, Inc. v. Nat'l Union Fire
Ins. Co..of- Pittsburgh, Pa., 188 A.D.2d 47, 55, 594 N-Y.S.2d 20 (1993) explained the concept this way:

“It is well established that one may’ not insure against.the risk of beitig.ordéted to return
money or property that has been wrongfully acquired. Such orders do not award
‘damages’ as that term is used in insurance policies (citations omitted].” (Bank of W. v
Superior Ct., 2 Cal 4th 1254, 1266, 833 P2d 545, 553 [Sup Ct 1992].)

It is well established that one-may not insure agaiist.the.risk of being ordered to rétum money or
property that has been wrongfully acquired. In Bank of the West v. Superior Court, 10 Cal. Rptr. 538,
547, 550 (Cal. 1992), the Court observed that “insurance damages do not include costs incurred in
disgorging money that has been wrongfully acquired. [d. at 549. The-court reasoned that this result
was justified because:

Page’$ oF 9

Case 5:20-cv-00189-KDB-DCK Document 1-2 Filed 12/01/20 Page 45 of 52
Allison Meade
July 23, 2018
Page 9 of 9

 

The public policy rationale that underlies [this holding] explicitly or implicitly, is this:
When the law requires a wrongdoer to disgorge money: or property acquired through a
violation of law, to permit the wrongdoer to transmit the cost of disgorgement to an
insured would eliminate the incentive for obeying the law. Otherwise, the wrongdoer
would retain-the proceeds of his illegal act, merely shifting the loss to an insurer.

Paze ) of 8

Case 5:20-cv-00189-KDB-DCK Document 1-2 Filed 12/01/20 Page 46 of 52
Allison Meade (Meade Law)

From: Allison Meade (Meade Law) <ameade@meade-law.com>
Sent: Thursday, August 2, 2018 7:14 PM

To: ‘Beardsley,Brook E'

Subject: RE: Town of Boone FCW1878/‘FCW1881/FCW1884

We are discussing settlement basically along the lines that the Town of Carthage case requires — full repayment of fee
plus 6% interest. The case left us really no wiggle room.... We have.minor disagreements with opposing counsel over
application of the SOL that | will fill you in on if they prove relevant.

Allison

From: Beardsley,Brook E <BBEARDSL@travelers.com>

Sent: Thursday, August 2, 2018 7:08PM

To: Allison Meade (Meade Law) <ameade@meade-law.com>
Subject: RE: Town of Boone FCW1878/ FCW1881/FCW1884

Allison,
No problem. | understand. Has there been any further settlement discussions or movement in the cases?
Brook

Brook Beardsley | Claim Professional
Naperville Claim Center

PO Box 650293

Dallas, Texas 75265-0293

W: 281.606.7563 F: 877.860.5065

fom
TRAVELERS J

From: Allison Meade (Meade Law) [mailto:ameade@meade-law.com]
Sent: Thursday, August 02, 2018'6:04.PM

To: Beardsley,Brook E <BBEARDSL@travelers.com>:

Subject: RE: Town of Boone FCW1878/ FCW1881/FCW1884

Brook,
| appreciate your follow up. Unfortunately | just have not had time:to study the response and research it to my
satisfaction. Hopefully | will next week.

Best,

Allison

From:-Beardsley,Brook E <BBEARDSL@travelers.com> EXHIBIT
Sent: Thursday, August 2, 2018 6:57 PM

To: Allison Meade (Meade Law) <ameade@meade-law.com> H

Subject: RE: Town of Boone FCW1878/ FCW1881/FCW1884

 

7
Case 5:20-cv-00189-KDB-DCK Document 1-2 Filed 12/01/20 Page 47 of 52
Allison,

| wanted to check in and see if you had any questions or wanted to-discuss my letter further.
Sincerely,

Brook

Brook Beardsley | Claim Professional
Naperville Claim Center |
PO Box 650293

Dallas, Texas 75265-0293

W: 281.606.7563 F: 877.860.5065

<>
TRAVELERS J

From: Allison Meade (Meade Law) [mailto:ameade@meade-law.com]
Sent: Thursday, July 26, 2018 3:25 PM

To: Beardsiey,Brook E <BBEARDSL@travelers.cam>
Subject: RE: Town of Boone FCW1878/ FCW1881/FCW1884

Thank you Brook. I'll review and get back to you.as soon as possible.

From: Beardsley,;Brook E <BBEARDSL@traveilers.cam>

Sent: Tuesday, July 24, 2018 12:30 PM

To: Allison Meade (Meade Law) <ameade@meade-law.com>; terry.story@townofboone:net
Subject: Town of Boone FCW1878/ FCW1881/ FCW1884

Allison,

Thank you for your patience while | looked into the points raised in the attached letter dated 7/5/18. Please
see Traveler's attached response. | am available to discuss the letter tomorrow before 10 am.or after 1 pm
Central time-as well as anytime on Friday.

Sincerely,

Brook

Brook Beardsley | Claim Professional
Naperville Claim Center

PO Box 650293

Dallas, Texas 75265-0293
W: 281.606.7563 F: 877.860.5065

fmN
TRAVELERS J

 

This message (including any attachments) may contain confidential, proprietary, privileged and/or private information. The-infonmation is intended to be for the use
of the individual or entity designated above. If you are not the intended recipient of this message, please natify ine sender immediately, and delele the message
and any-attachments.,Any:disclosura, reproduction,.distribution or other use of this message or any attachments by‘an individual-or entity other than the-ntended
recipient is prohibited. 1 :

Case 5:20-cv-00189-KDB-DCK Document 1-2 Filed 12/01/20 Page 48 of 52
Allison Meade (Meade Law)

From: Allison Meade (Meade Law) <ameadeé@meade-law.com>
Sent: Thursday, August:30, 2018 3:50 PM

To: “Beardsley,Brook E'

Subject: RE: Town of Boone FCW1878/FCW1884/FCW1884
Attachments: 8-21-18 impact fee claims.pdf

Brook,

The Town is:going to go ahead,and pay all timely current claimants:‘the:amount of the-allegedly illegal fees paid plus
statutory interest (except the small $3712.50.claim; which we,are still negotiating). The Harrod AP-claim is one of the
three filed cases (handled by Scott Hart) while the others have been asserted informally and not yet filed. The claims at
issue are set forth in the attached spreadsheet, and we hereby give notice to Travelers that the Town will be settling
these claims on the terms just stated, while reserving all rights as to coverage under the Traveler's policies.
| do not expect to receive direction as to whether the Town will assert a claim against Travelers until mid-September, at
the earliest. | anticipate presenting my views of the potential legal.claim to our Town Council at its meeting:scheduled
for September 18. .

Best regards, .

Allison M. Meade
Town Attorney
Téwn of Boone

B| MEADE Law

PO Box 292

184 N. Water: St., #6
Boone, NC 28607.
Office: (828) 865-5555
Mobile: (828)773-2062
Fax: (828) 264-5637

Email: ameade@meade-law.com
Website: www.meade-law,com

From: Beardsley,Brook E <BBEARDSL@travelers.com>

Sent: Wednesday, August 29, 2018 10:39 AM

To: Allison Meade (Meade Law) <ameade@meade:law.com>
Subject: Town of Boone FCW1878/FCW1881/FCW1884

Allison,

} wanted to:touch base and see if you wanted to discuss the letter | had sent and if:there has been any sort of resolution
to these cases.

Take care,

Brook

 

1
Case 5:20-cv-00189-KDB-DCK ‘Document 1-2 Filed 12/01/20 Page 49 of 52
Brook Beardsley | Claim Professional
Naperville Claim Center:

PO Box 650293

Dallas, Texas 75265-0293

W: 281.606.7563 F: 877.860.5065

TRAVELERS! '

 

This message (including any attachments) may contain confidential, proprietary, privileged and/or private information. The information is intended to befor. the use
of.the individual.or entity designated above. If you are not lhe intended recipient.of this message, please notify the sender immediately, and delete-the messege
and any attachments. Any disclosure, reproduction; distribution or other use.of this message;or any-attachments:by an individual orentity:other than the, intended
recipient is prohibited.

2

Case 5:20-cv-00189-KDB-DCK .Document 1-2 Filed 12/01/20 Page 50 of 52
68'783'9Z $
26°6L5'692 $
LS'SEP‘SS $
90'Z£0'97 $
8L'TT6‘09 $
S9°887‘79 $
st0z/TE/s8

nayy.Ajenuue
punodwio9 jsaiaqui
%9 YUM |210 1

GS‘SE0'HZ

6E08‘969

87 VSE'9L

00'SL2'72

o0'tes‘zs
00'T9S‘7S

junowy

vr Uy)

9102/62/6

9102/9T/2T

St0z/9/8

STOZ/TE/ZT

9T02/72/7
$102/0Z/€

{adja2as sad)
quawaAed jo ajeg

JT) ‘saunquay 32a235 premoy

TI ‘auoog ye piepuers ay,

JaPUIA/PY YOY Sulmojg juawasD

(38 X20 bE SHeO
"M) O71 “PY OY BuIMO}g JUBWUa}>

ITI ‘dv poweH

Aqnug

-2 Filed 12/01/20 Page 51 of 52

Case 5:20-cv-00189-KDB-DCK Document 1
TRAVELERS)

The Travelers Indemnity Company
P.O. Box 650293 '
Dallas, TX 75265-0293

08/31/2018

Terry Story

Town Of Boone

§67 WEST KING STREET
Boone NC 28507

Closing Notice

‘Claim Number: 028-LR-FCw1884-M Date of Loss: 02/24/2015 Closing Date: 06/31/2018
Account Name: Town Of Boone -

Driver Name:

Insured Code: 15T47606ZLP001

Policy Number: ZLP 15747606

Subsidiary: Town Of Boone

Cmt #1 Name: Harrodd LLC

Loss amounts - 001 Claimant(s):

Coverage: Claim: Expense:
PROF $0.00 $0.00
$0.00 $0.00
$0.00 $0.00
$0.00 $0.00
$0.00 $0.00
$0.00 $0.00
$0.00 $0.00
$0.00 $0.00
Total Payments: $0.00 $0.00
Subrogation: ‘$0.00 0.00%
Other Recovery: ; ‘$0.00

For additional information, contact:

Brook Beardsley
Tech Spec

(281)606-7563

 

POO57T 8/13
Case 5:20-cv-00189-KDB-DCK Document 1-2 Filed 12/01/20 Page 52 of 52
